       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 1 of 70




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA




                                             Civil Case No: 20-cv-08603
BIOTECHNOLOGY INNOVATION
ORGANIZATION; CALIFORNIA LIFE
SCIENCES ASSOCIATION; and BIOCOM
CALIFORNIA,

Plaintiffs,
v.

ALEX M. AZAR, II, in his official capacity
as SECRETARY OF THE UNITED STATES
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; UNITED STATES
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; SEEMA VERMA, in
her official capacity as ADMINISTRATOR
OF THE CENTERS FOR MEDICARE AND
MEDICAID SERVICES; and THE
CENTERS FOR MEDICARE AND
MEDICAID SERVICES,

Defendants.




                 DECLARATION OF CRAIG GARTHWAITE, PHD

                                  December 11, 2020
     Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 2 of 70




                                            TABLE OF CONTENTS

INTRODUCTION ............................................................................................................... 1
A.      Case overview............................................................................................................... 1
B.      Assignment ................................................................................................................... 4
C.      Summary of conclusions............................................................................................... 5
D.      Qualifications................................................................................................................ 9
BACKGROUND ................................................................................................................ 10
A.      Innovation in the biotechnology and pharmaceutical industry ................................... 10
             The drug development process ........................................................................... 12
             Investment decisions .......................................................................................... 23
             The role of expected prices in drug innovation .................................................. 26
B.      Healthcare systems ..................................................................................................... 28
C.      The role of Medicare Part B in the biotechnology and pharmaceutical value chain .. 31
D.      The interim final rule with comment period (“IFC”) ................................................. 34
THE ECONOMICS OF THE NEW REGULATIONS IN THE IFC ARE
MATERIALLY DIFFERENT THAN THOSE PROPOSED IN THE OCTOBER 2018
ANPRM............................................................................................................................... 35
A.      The IFC requires a mandatory, nationwide participation of Medicare participating
        providers and suppliers ............................................................................................... 35
B.      The IFC describes an MFN price that differs substantially from the international
        pricing index in the ANPRM ...................................................................................... 36
             In the IFC, drug reimbursement is calculated as the minimum international
             price, instead of the average price proposed in the ANPRM. ............................ 36
             The IFC expands the number of reference countries over the ANPRM. ........... 39
C.      The MFN model described in the IFC includes an annually increasing number of
        drugs ........................................................................................................................... 41
             The MFN model includes the top 50 drugs by allowable charges and is
             recalculated annually to identify additional drugs.............................................. 41
             The MFN model may result in a mix of drugs that expands each year .............. 42
             Excluded drugs differ between the ANPRM and the IFC .................................. 43
D.      The IFC does not include a provision for private-sector vendors proposed in the
        ANPRM ...................................................................................................................... 43
THE IMPLEMENTATION OF THE MFN MODEL DESCRIBED IN THE IFC IS
NOT A PROPERLY-IMPLEMENTED TEST............................................................... 44
A.      The national, mandatory, and immediate implementation of the MFN model is
        unusual and lacks a proper control group to rigorously and reliably evaluate the
        effects of the policy .................................................................................................... 45
     Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 3 of 70




B.     Implementing the MFN model nationally, mandatorily, and immediately in the midst
       of the COVID-19 pandemic is inappropriate for the purposes of conducting a rigorous
       and reliable evaluation of the model ........................................................................... 47
THE IFC WOULD HARM VARIOUS ACTORS IN THE BIOTECHNOLOGY AND
PHARMACEUTICAL VALUE CHAIN ......................................................................... 48
A.     The IFC would harm medical providers ..................................................................... 49
B.     The IFC would harm patients ..................................................................................... 53
C.     The IFC would harm biopharmaceutical manufacturers ............................................ 60
THE ECONOMIC IMPACTS OF THE COVID-19 PANDEMIC DO NOT JUSTIFY
IMPLEMENTING THE IFC IMMEDIATELY ............................................................ 62
A.     The IFC will immediately reduce some Medicare enrollees’ access to their current
       drugs ........................................................................................................................... 63
B.     Most Medicare enrollees are not in the labor force and most have supplemental
       insurance ..................................................................................................................... 63
C.     The IFC is not a properly-targeted policy instrument to alleviate the financial
       hardships associated with the COVID-19 pandemic .................................................. 65
CONCLUSIONS ................................................................................................................ 66
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 4 of 70




       I, Craig Garthwaite, declare as follows.

     INTRODUCTION
       A. Case overview
1.     On May 11, 2018, President Trump released his “Blueprint to Lower Drug Prices and
       Reduce Out-of-Pocket Costs.” According to the Centers for Medicare & Medicaid Services
       (“CMS”), the Blueprint outlined steps the “administration is taking to combat high drug
       prices, end foreign freeloading, and spur biomedical innovation.” 1

2.     In October 2018, CMS released an advance notice of proposed rulemaking (ANPRM) (83
       FR 54546) (“ANPRM” or “October 2018 ANPRM”). 2 The ANPRM proposed a number
       of new regulations for Medicare Part B, including:

         •   International Pricing Index (“IPI”): The Medicare payment amount for selected Part
             B drugs is based on the average prices paid for these drugs in selected countries 3 and
             a fixed add-on payment amount per dose. 4

         •   Vendor Model: Replace the current “buy and bill” model in which providers buy
             drugs from wholesalers, purchasing organizations, or manufacturers and then bill
             Medicare Part B for these drugs, with a vendor model in which private-sector vendors
             negotiate prices for drugs, take ownership of them, and compete for providers, thus
             reducing providers’ risk associated with furnishing the included drugs.

         •   Test and Control Geographies: Providers in randomly selected geographies,
             accounting for approximately 50 percent of Medicare Part B spending on separately



1
     Centers for Medicare & Medicaid Services, 42 CFR Part 513, RIN 0938-AT91, Most Favored Nation (MFN)
     Model, November 20, 2020 (“CMS-5528-IFC”), at 9.
2
     CMS-5528-IFC, at 9.
3
     The included countries are Austria, Belgium, Canada, Czech Republic, Denmark, Finland, France, Germany,
     Greece, Ireland, Italy, Japan, Netherlands, and the United Kingdom. The ANPRM considered these countries
     “as they are either economies comparable to the United States or they are included in Germany’s market basket
     for reference pricing for their drug prices, and existing data sources contain pricing information for these
     countries.” International Pricing Index Model for Medicare Part B Drugs; Medicare Program, 83 Fed. Reg
     (210) 54246 (Oct 30, 2018), available at: https://www.govinfo.gov/content/pkg/FR-2018-10-
     30/pdf/201823688.pdf (“ANPRM”), p. 54557.
4
     ANPRM, p. 54547.

                                                       1
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 5 of 70




             payable Part B drugs, would participate in the model, allowing for a comparison to a
             control group of geographies that do not participate. This would allow CMS to
             examine the effect of the IPI on a variety of important outcomes such as patient
             access, provider profits, manufacturer incentives to invest in R&D, and health
             outcomes.

3.     The CMS, however, did not subsequently release a Notice of Proposed Rulemaking
       (“NPRM”) related to the proposals above.

4.     On September 13, 2020, the Trump Administration issued the “Executive Order on
       Lowering Drug Prices by Putting America First.” 5 The Executive Order noted, among
       other things, that “the Medicare program should not pay more for costly Part B or Part D
       prescription drugs or biological products than the most-favored-nation price,” 6 and
       instructed the Secretary of Health and Human Services to

        immediately take appropriate steps to implement his rulemaking plan to test a
        payment model pursuant to which Medicare would pay, for certain high-cost
        prescription drugs and biological products covered by Medicare Part B, no more
        than the most-favored-nation price. The model would test whether, for patients
        who require pharmaceutical treatment, paying no more than the most-favored-
        nation price would mitigate poor clinical outcomes and increased expenditures
        associated with high drug costs. 7
5.     On November 20, 2020, in response to the September 13, 2020 Executive Order, the CMS
       issued the Interim Final Rule with Comment Period (“IFC”) for Medicare Part B drugs and
       biologics. 8 The IFC set forth a number of new regulations for Medicare Part B that are set
       to be effective on January 1, 2021, six weeks after the IFC was issued. The following
       characteristics of the IFC stand out in contrast to the ANPRM:



5
     The White House, Executive Order on Lowering Drug Prices by Putting America First, September 13, 2020
     (“Executive Order”).
6
     Executive Order, Section 2.
7
     Executive Order, Section 3 (emphasis added).
8
     CMS Fact Sheet, “Most Favored Nation Model for Medicare Part B Drugs and Biologicals Interim Final Rule
     with Comment Period”, November 20, 2020 (https://www.cms.gov/newsroom/fact-sheets/fact-sheet-most-
     favored-nation-model-medicare-part-b-drugs-and-biologicals-interim-final-rule).



                                                    2
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 6 of 70




         •   Most Favored Nation (“MFN”) Prices: The Medicare payment amount for selected
             Part B drugs is based on “the lowest per capita Gross Domestic Product-adjusted
             (GDP-adjusted) price of any non-U.S. member country of the Organisation for
             Economic Co-operation and Development (OECD) with a GDP per capita that is at
             least sixty percent of the U.S. GDP per capita,” 9 and a fixed add-on payment amount
             per dose. 10

         •   “Buy and Bill” Model: The current “buy and bill” model, in which providers order,
             buy, receive, store, and administer drugs for Part B patients, remains in place,
             exposing providers directly to the burden and financial risk associated with furnishing
             the included drugs. 11

         •   Nationwide and Mandatory Implementation: The MFN model includes all providers
             and suppliers, with limited exceptions, in all geographies in the U.S., who participate
             in the Medicare program. 12

6.     On December 4, 2020, in response to the IFC, plaintiffs 13 brought suit against the Secretary
       of the United States Department of Health and Human Services (“HHS”), HHS, the
       Administrator of the Centers for Medicare and Medicaid Services (“CMS”), and CMS. 14

7.     Plaintiffs allegations include




9
     CMS-5528-IFC, at 7.
10
     CMS-5528-IFC, at 108-109.
11
     CMS-5528-IFC, at 6-7.
12
     CMS-5528-IFC, at 6.
13
     Plaintiffs are Biotechnology Innovation Organization (“BIO”), on behalf of itself and its members, California
     Life Sciences Association, on behalf of itself and its members, and Biocom California, on behalf of itself and
     its members.
14
     Complaint for Declaration of Injunctive Relief, Biogen Innovation Organization; California Life Sciences
     Association; and Biocom California v. Alex M. Azar, II, in his official capacity as Secretary Of The United
     States Department Of Health And Human Services; United States Department Of Health And Human Services;
     Seema Verma, in her official capacity as Administrator Of The Centers For Medicare And Medicaid Services;
     And The Centers For Medicare And Medicaid Services, December 4, 2020, at 1 (“Complaint”).



                                                       3
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 7 of 70




         •   the IFC violates the “notice-and-comment requirements of the Administrative
             Procedure Act;” 15

         •   HHS is impermissibly using its “limited authority to ‘test’ new payment ‘models’ as
             a basis for completely rewriting the reimbursement formula Congress enacted;” 16

         •   the MFN Rule will “have significantly adverse impacts on patients and providers” 17
             and an “adverse impact” on Plaintiffs’ members; 18

         •   HHS did not have “good cause […] to make the MFN rule immediately effective;” 19
             and

         •   the MFN rule will “severely limit drug innovation and patient access.” 20

8.     Plaintiffs requests include

         •   “a declaration that the MFN Rule is procedurally invalid;”

         •   a “preliminary and permanent injunction prohibiting defendants from implementing
             or enforcing the MFN Rule;”

         •   an “[a]ward of plaintiff’s attorney fees and costs;” and

         •   other relief the Court “may deem just and proper.” 21

       B. Assignment
9.     I have been asked by counsel for BIO to provide my expert economic opinions to date on
       a number of aspects of the IFC. Specifically, I was asked to provide my preliminary
       assessments regarding whether



15
     Complaint, ¶ 1.
16
     Complaint, ¶ 1.
17
     Complaint, ¶ 84.
18
     Complaint, ¶ 110.
19
     Complaint, ¶ 103.
20
     Complaint, ¶ 123.
21
     Complaint, ¶167.

                                                4
      Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 8 of 70




       •   the new regulations in the IFC are economically different than those proposed in the
           October 2018 ANPRM;

       •   the implementation of the MFN model described in the IFC is a proper test to assess
           the impacts of the model;

       •   the implementation of the IFC on January 1, 2021 would cause harm, including
           immediate and irreparable harm, to Medicare beneficiaries and other parties; and

       •   the implementation of the IFC on January 1, 2021, without following normal
           rulemaking requirements regarding notice and comment periods, is justified by new
           and unique economic impacts associated with the COVID-19 pandemic.

10.   In conducting my assignment, I have relied on my own research and experience, relevant
      economic literature, and publicly-available information. A list of the materials that I have
      relied upon is provided in Appendix C. I also directed a team of employees from Analysis
      Group, Inc. (“Analysis Group”), an economics research and consulting group. I am being
      compensated at an hourly rate of $750. No compensation to me or to Analysis Group is
      contingent on my findings or on the outcome of this litigation.

11.   This declaration summarizes the opinions that I have formed over a period of three weeks
      since the IFC was issued on November 20, 2020. My opinions are based on the research
      and analyses that I was able to undertake during this period and the information available
      to me as of the date of this declaration. My work in this matter is ongoing and I may amend
      or supplement my opinions and declaration, if necessary and appropriate, based on further
      review of information, research, and analyses.

      C. Summary of conclusions
12.   My preliminary analysis to date of the proposed regulation in the IFC leads me to conclude
      the following.

13.   The economics of the new regulation in the IFC are materially different than those
      proposed in the October 2018 ANPRM. Notably, while the ANPRM proposed to test a new
      reimbursement model in select geographic areas, the IFC requires mandatory, nationwide
      participation of Medicare participating providers and suppliers (with limited exceptions).
      Furthermore, while the ANPRM proposed to test a reimbursement model that would set
                                         5
      Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 9 of 70




      Medicare Part B reimbursements based on the average GDP-adjusted price of a select
      group of countries, the IFC would set Medicare Part B reimbursements based on the
      minimum GDP-adjusted price of a different set of countries. The IFC also does not have a
      provision that was in the ANPRM for creating a set of private-sector vendors to purchase
      and take title to the drugs affected by the regulation. Instead, physicians will continue to
      purchase these drugs and bear the financial risk that Medicare reimbursements will be
      below the acquisition price. In contrast, the ANPRM sought to reduce the medical
      providers’ burden and financial risks by having vendors negotiate prices, take title to the
      drugs, and compete for physician and hospital business.

14.   The MFN model described in the IFC is not a properly-implemented setting to test the
      effects of this policy. The regulation is set to be implemented nationwide and requires
      mandatory participation by all Medicare Part B patients and providers (with limited
      exceptions). Therefore, a proper comparison of outcomes in the tested group of providers
      and patients to an untested control group is not feasible and it will not be possible to reliably
      and rigorously evaluate the consequences of the MFN model. When the scale of a proposed
      regulation is large and its consequences are uncertain, it is of particular importance that the
      demonstration model is a properly-implemented test in which the regulation’s
      consequences can be evaluated, potential harm from the regulation during the testing period
      is limited, and the regulation can be improved over time before broad adoption. The MFN
      model described in the IFC is not set to be implemented in this way. The regulation also
      differs from tests that the Center for Medicare and Medicaid Services Innovation
      (“CMMI”) has run in the past, which were limited in scope (e.g., pilots).

15.   The implementation of the regulations only six weeks after the IFC was issued will create
      distinct harms to providers, patients, and manufacturers. Some of these harms will emerge
      immediately and are directly a consequence of the speed with which this regulation is
      implemented. Some of these immediate harms will be irreparable and persist long after this
      litigation. Others will manifest over time and some are likely unintended consequences of
      the regulation that would have been addressed during a more carefully considered
      policymaking process.



                                                 6
      Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 10 of 70




16.   The IFC will cause immediate harm to medical providers, because the regulation, as
      written, does not directly constrain the prices manufacturers charge for their drugs. Instead,
      it limits the amount Medicare will reimburse providers for drugs that medical providers
      have already purchased or will purchase in the future. The sudden change in
      reimbursements will immediately harm providers because they have either already bought
      existing inventories of these products and/or have entered into long term purchase
      arrangements with pre-specified prices. The IFC acknowledges that providers may not be
      able to immediately (or ever) obtain lower prices from drug manufacturers to treat
      Medicare patients. Therefore, faced with the prospect of small or negative returns from
      treating Medicare patients with these drugs, where possible providers may avoid relatively
      unprofitable treatments for Medicare patients. For their existing inventory, to the extent
      that physicians are unable to shift to higher reimbursing patients, the rapid implementation
      of the IFC will cause an immediate harm. In addition, the IFC would change physicians’
      add-on payment for administering drugs under Part B from a percentage basis to a flat fee,
      a change that CMS has found will decrease average add-on revenues for 9 out of 35 medical
      specialties, including hematology/oncology, one of the top three billing specialties for 38
      out of the 50 drugs included in year one of the MFN model. Furthermore, the sudden
      implementation of lower reimbursements and switching to a flat fee per dose with only a
      six week notice will impose undue administrative burdens and costs on medical providers
      to navigate and adapt to the new regulation.

17.   The harms caused by the IFC would be particularly acute, immediate, and irreparable for
      U.S. patients that stand to lose access to their medications. The IFC acknowledges that
      reducing Medicare Part B reimbursements to providers will immediately reduce Medicare
      enrollees’ access to their current medications. According to the IFC, the implementation of
      the MFN model is projected to decrease CMS’ Medicare spending by nine percent in 2021
      because certain Medicare enrollees would have “no access” to drugs that they previously
      would have been able to access. The harm to patients from reduced access to drugs will be
      immediate and irreparable, because the lack of access to certain drugs, or switching to an
      inferior treatment, cannot be reversed later. Once a patient forgoes, delays, or changes
      treatment, they cannot go back in time to change that decision.


                                                7
      Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 11 of 70




18.   The projected reduction in access to existing drugs is only part of the irreparable harm to
      U.S. patients. Investing in biotech research and development (“R&D”) is both risky (most
      biotech projects fail) and costly (typically requiring investments of billions of dollars to
      bring a product to market). As a result, by reducing the potential financial upside of
      developing new products, the IFC will reduce investments in biotech R&D, which, in turn,
      will slow down biotech innovation and lead to a reduction in the development of new
      products. Importantly, this lack of new products represents its own form of reduced access
      and irreparable harm to patients in the future, because those patients would be permanently
      deprived of drugs that do not get developed and patients would be denied timely access to
      drugs for which the development or approval for a new indication is delayed due to the
      immediate implementation of the IFC.

19.   The sudden implementation of the IFC would also be expected to cause an immediate
      decline in revenues and profits for manufacturers. This unexpected loss in revenues and
      profits will come from, at least, two channels. First, drug manufacturers may respond to
      the non-market-based lowering of Medicare reimbursements by lowering the prices that
      they charge, which will decrease their revenues and profits. Second, if drug manufacturers
      do not sufficiently lower the prices that they charge, their sales will decrease, because some
      providers will not be willing to administer the product to Medicare patients. Third, drug
      manufacturers may respond to the IFC by charging inefficiently high prices internationally,
      which will decrease their sales and profits. Furthermore, the IFC would, as described
      above, reduce investments in biotech R&D by reducing the maximum and/or expected
      returns from developing a new treatment. The reduction in returns can decrease the ability
      of biotech firms, particularly small biotech startups, to secure funding for their business. A
      disruption in funding can be particularly harmful to small biotech startups that rely on
      outside capital to finance their operations. Furthermore, if unilateral action by a
      government agency that lowers prices / reimbursements immediately and substantially,
      without going through the normal rulemaking process, is allowed to go into effect, this
      would further add to the uncertainties to the prospects of future investments in the biotech
      industry and chill investment. The harm would be immediate and irreparable to biotech
      firms that cannot secure timely funding to start or continue their R&D. Even if the firms
      can secure funding at a later time, they cannot recover the research time lost, and, in some
                                                8
      Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 12 of 70




      cases, the R&D may no longer be profitable to pursue due to, for example, pending patent
      expirations.

20.   Implementing the IFC immediately in response to the economic impacts of the COVID-19
      pandemic is not justified. While CMS claims that the IFC will “prevent stinting on care”
      that may otherwise occur in response to financial hardships due to the pandemic, the IFC
      actually threatens to cause “stinting on care” by reducing Medicare enrollees’ access to
      drugs. Furthermore, while CMS claims that the IFC needs to be implemented immediately
      in response to high unemployment and financial hardships, most Medicare enrollees are
      older Americans that are not in the labor force (and therefore, not unemployed due to the
      COVID-19 pandemic) and most have supplemental insurance that covers at least part of
      their out-of-pocket costs. To the extent that CMS aims to alleviate the financial hardships
      of Medicare enrollees, there are other ways to provide direct economic relief. For example,
      CMS could reduce Medicare premiums or deductibles, but belying its purported concern
      for financial hardships during the pandemic, in November 2020, CMS announced an
      increase in Medicare premiums and deductibles for 2021.

      D. Qualifications
21.   I am the Herman R. Smith Research Professor in Hospital and Health Services and a
      tenured Professor of Strategy at the Kellogg School of Management, Northwestern
      University. I am also the Director of the Program on Healthcare at Kellogg. At Kellogg, I
      teach courses in the economics of strategy and health care strategy and organize Kellogg’s
      healthcare business curriculum. In addition, I am a Research Associate at the National
      Bureau of Economic Research, and a Faculty Associate at the Institute for Policy Research
      at Northwestern University.

22.   I received a PhD in Economics from the University of Maryland at College Park, a Master’s
      in Public Policy from the Gerald R. Ford School of Public Policy at the University of
      Michigan, and a B.A. in Political Science from the University of Michigan.

23.   Prior to my graduate studies, I was an Economist at Public Sector Consultants in Lansing,
      MI, and the Director of Research and Chief Economist at the Employment Policies
      Institute, in Washington, DC.


                                               9
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 13 of 70




24.     My research focuses on the business of healthcare with a focus on the interaction between
        private firms and public policies. My recent work has studied pricing and innovation in the
        biopharmaceutical sector. In this area, I have examined the effect of changes in market size
        of investments in new product development, the evolving world of precision medicine, the
        innovation response of United States pharmaceutical firms to increases in demand, and the
        relationship between health insurance expansions and drug prices, among others.

25.     My research has been published in journals such as the Quarterly Journal of Economics,
        the American Economic Review, the Review of Economics and Statistics, the Journal of
        Health Economics, the New England Journal of Medicine, the Annals of Internal Medicine,
        and Health Affairs and has been profiled in media outlets such as the New York Times, the
        Wall Street Journal, the Washington Post, and Vox. I have testified before the United States
        Senate, United States House of Representatives and state legislatures on matters related to
        health care reform, pharmaceutical markets, and minimum wage.

26.     A copy of my curriculum vitae is attached as Appendix A to this report and includes a list
        of my publications authored in the previous ten years. Appendix B includes a list of cases
        in which I have testified either at deposition or trial within the last four years, and recent
        testimony before Congress.

      BACKGROUND
        A. Innovation in the biotechnology and pharmaceutical industry
27.     Biopharmaceutical innovation has led to cures for diseases that used to be debilitating or
        fatal. For example, biopharmaceutical innovation has reduced mortality or morbidity in
        diseases such as HIV, 22 Hepatitis C, 23 and cancer. 24 Life expectancy in the U.S. increased




22
      Philipson, T.J. and Jena, A.B., “Who Benefits from New Medical Technologies? Estimates of Consumer and
      Producer Surpluses for HIV/AIDS Drugs,” Forum for Health Economics & Policy (Vol. 9, No. 2), 2006.
23
      Lam, B et al., “The Changing Landscape of Hepatitis C Virus Therapy: Focus on Interferon-Free Treatment,”
      Therapeutic Advances in Gastroenterology, Vol. 8 (5), 2015.
24
      See Lakdawalla, D et al., “An Economic Evaluation of the War on Cancer,” Journal of Health Economics 29(3),
      2010, at 333-346.



                                                      10
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 14 of 70




        by 3.3 years between 1990 and 2015; estimates suggest that 35 percent of this increase is
        attributable to drug innovation. 25

28.     Biopharmaceutical innovations are not a thing of the past. For example, chimeric antigen
        receptor (CAR) T-Cell therapy are a new and major advancement in cancer treatment. In
        CAR T-Cell therapy, a patient’s immune system (specifically the patient’s T-Cells) is
        genetically engineered to fight cancer. 26 CAR T-Cell therapy, approved by the U.S. Food
        and Drug Administration (FDA) in 2017, has been particularly effective in treating acute
        lymphoblastic leukemia (ALL), the most common form of childhood cancer. For patients
        with recurrent ALL, which was previously untreatable, CAR T-Cell therapy has led to
        remission rates of up to 90%. 27,28 CAR T-Cell therapy is also effective against other types
        of cancer, such as advanced lymphoma. 29 Other significant advances in gene therapy
        include treatment of sickle-cell disease, a blood disorder that affects 90,000 people in the
        U.S; 30 inherited mutations that can cause blindness; 31 and hemophilia. 32

29.     These advances are the result of decades of costly R&D investments by the
        biopharmaceutical industry and other partners. At the time at which biopharmaceutical



25
      Buxbaum, J et al., “Contributions Of Public Health, Pharmaceuticals, And Other Medical Care To US Life
      Expectancy Changes, 1990-2015,” Health Affairs 2020 39:9, 2020, at 1546-1556.
26
      NIH National Cancer Institute, “CAR T Cells: Engineering Patients’ Immune Cells to Treat Their Centers,”
      July 30, 2019 (https://www.cancer.gov/about-cancer/treatment/research/car-t-cells).
27
      Maude, S et al., “Chimeric Antigen Receptor T Cells for Sustained Remissions in Leukemia,” New England
      Journal of Medicine, Vol. 371 (16), October 16, 2014.
28
      NIH National Cancer Institute, “CAR T Cells: Engineering Patients’ Immune Cells to Treat Their Centers.,”
      July 30, 2019 (https://www.cancer.gov/about-cancer/treatment/research/car-t-cells).
29
      NIH National Cancer Institute, “CAR T Cells: Engineering Patients’ Immune Cells to Treat Their Centers.,”
      July 30, 2019 (https://www.cancer.gov/about-cancer/treatment/research/car-t-cells).
30
      Ribeil, JA et al., “Gene Therapy in a Patient with Sickle Cell Disease,” New England Journal of Medicine, Vol.
      376 (9), March 2, 2017.
31
      FDA, “FDA Approves Novel Gene Therapy to Treat Patients with a Rare Form of Inherited Vision Loss,”
      December 18, 2017 (https://www.fda.gov/news-events/press-announcements/fda-approves-novel-gene-
      therapy-treat-patients-rare-form-inherited-vision-loss).
32
      Rangarajan, S et al., “AAV5-Factor VIII Gene Transfer in Severe Hemophilia A,” New England Journal of
      Medicine, Vol. 377 (26), December 28, 2017.



                                                        11
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 15 of 70




        companies invested in them, these were risky efforts to expand and commercialize
        scientific knowledge. In this section, I describe the regulatory and market institutions that
        facilitate and reward these risky investments. I describe how the drug development and
        approval process works in the U.S., how biotechnology firms decide how much and where
        to invest, and what role expected prices play in investment decisions.

                    The drug development process
30.     There are two broad categories of drugs in the FDA approval process: “innovator” drugs
        and generic or biosimilar drugs. Innovator drugs require years of research, development,
        testing, and trials before they gain approval for sale in the U.S. 33 In contrast, generic drugs
        are approved in a much faster process through an abbreviated drug application (ANDA)
        which must only prove the generic drug contains the same active ingredient and is
        comparable on a number of different dimensions (e.g., dosage form, strength, route of
        administration, intended use) to the innovator drug. 34 Similarly, an abbreviated process
        developed through the Biologics Price Competition and Innovation Act is also available
        for biosimilar drugs. 35 Through this process, biosimilar manufacturers can bypass the
        requirement to conduct equally lengthy and costly clinical trials to the innovator biologic
        product by showing that the biosimilar product is “highly similar to, and has no clinically
        meaningful differences… from an existing FDA-approved reference product.” 36 The data
        used to compare the biosimilar to the innovator biologic can include analytical (structural
        and functional) characterization, animal studies (if necessary), and comparative clinical




33
      Torjesen, I, “Drug Development: The Journey of a Medicine from Lab to Shelf,” The Pharmaceutical Journal,
      PJ     March      2015    (https://www.pharmaceutical-journal.com/test-tomorrows-pharmacist/tomorrows-
      pharmacist/drug-development-the-journey-of-a-medicine-from-lab-to-shelf/20068196.article).
34
      FDA,      “Abbreviated   New      drug     Application    (ANDA),”     viewed     December      3,   2020
      (https://www.fda.gov/drugs/types-applications/abbreviated-new-drug-application-anda).
35
      FDA, Patient Protection and Affordable           Care   Act    Title   VII,   Subtitle   A,   §§7001-7003
      (https://www.fda.gov/media/78946/download).
36
      FDA,       “Biosimilar    Development,       Review,     and     Approval,”    October        20,    2017
      (https://www.fda.gov/drugs/biosimilars/biosimilar-development-review-and-approval).



                                                     12
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 16 of 70




        studies involving human subjects. 37 Thus, companies developing innovator drugs bear the
        risk and expense of drug development, but are investing in the potential health care
        advances of the future.

31.     The process companies developing innovator drugs must complete are daunting, and the
        odds that research on a candidate drug are successful are slim. It is estimated that only one
        out of every five to ten thousand compounds researched during the first phase of drug
        development (i.e., drug discovery) wins FDA approval, 38 and the entire development
        process can take as long as 15 years. 39 In general, the drug development process follows
        the steps described below and summarized in Figure 1:

          •   Drug discovery and preclinical trials - the primary goal of this first step is to
              determine if the drug is reasonably safe for initial use in humans, and if the drug
              exhibits pharmacological activity that would justify commercial development. This
              first step takes three to six years. 40 Upon completion, an Investigational New Drug
              application (IND) is submitted to the FDA for approval and the formal FDA review
              process is started. 41 Less than one in one thousand candidate compounds make it
              through this first step. 42

          •   Clinical trials - once the formal FDA review process is started, human clinical trials
              may begin. These trials include three phases (i.e., Phase I, Phase II, and Phase III),
              each of which require compliance with rigorous guidelines and ethical safeguards


37
      FDA,       “Biosimilar    Development,       Review,     and     Approval,”    October       20,     2017
      (https://www.fda.gov/drugs/biosimilars/biosimilar-development-review-and-approval).
38
      The National Academies Press, “Making Medicines Affordable: A National Imperative,” 2018, at 37.
39
      Downing N., “Promoting Innovation in Drug Development”, Yale University, viewed December 3, 2020
      (https://isps.yale.edu/news/blog/2014/02/promoting-innovation-in-drug-development). See also, The National
      Academies Press, “Making Medicines Affordable: A National Imperative,” 2018, at 37.
40
      The National Academies Press, “Making Medicines Affordable: A National Imperative,” 2018, at 35.
      (https://www.fda.gov/drugs/types-applications/investigational-new-drug-ind-application).
41
      The National Academies Press, “Making Medicines Affordable: A National Imperative,” 2018, at 37.
42
      FDA, “The Beginnings: Laboratory and Animal Studies”, viewed December 8, 2020
      (https://www.fda.gov/drugs/information-consumers-and-patients-drugs/beginnings-laboratory-and-animal-
      studies).



                                                      13
      Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 17 of 70




             that must be met to ensure patient safety and reduce the likelihood that patients
             receive treatments that are less effective than available alternatives. 43 Phase I
             typically involves 20 to 80 patients; this phase evaluates how the drug is metabolized
             and acts as a preliminary test for safety. 44 Phase II involves hundreds of patients and
             tests for safety, efficacy, dosage form, and the appropriate duration. 45,46 74 percent of
             new molecular entities and 66 percent of biologics are unsuccessful in Phase II. 47
             Finally, Phase III involves thousands of patients and performs further tests of safety
             and efficacy. 48 In total, moving through the three phases of clinical trials can take six
             to seven years. 49 Upon completion, a New Drug Application (NDA) or Biologics
             License Application (BLA), dependent on how the drug is derived, is submitted to
             the FDA for approval. 50 In total, only 6.2% of new molecular entities and 11.5% of
             biologics that entered Phase I trials ultimately gain FDA approval. 51 Even for drugs
             that reach Phase III, only about half of them will ultimately gain FDA approval. 52

         •   Manufacturing and post-market surveillance - Once the drug is available to
             consumers, the manufacturer must submit periodic safety reports to the FDA. These



43
     Umscheid, CA et al., “Key Concepts of Clinical Trials: A Narrative Review,” Postgraduate Medicine Vol. 123
     (5), September, 2011.
44
     The National Academies Press, “Making Medicines Affordable: A National Imperative,” 2018, at 35.
45
     FDA, “Step 3: Clinical Research,” viewed December 8, 2020 (https://www.fda.gov/patients/drug-
     development-process/step-3-clinical-research).
46
     FDA, “Clinical Pharmacology 2: Clinical Pharmacology Considerations During Phase 2 and Phase 3 of Drug
     Development,” viewed December 8, 2020 (https://www.fda.gov/media/84924/download).
47
     Biotechnology Innovation Organization, “Clinical Development Success Rate 2006-2015,” June 2016, at 20.
48
     The National Academies Press, “Making Medicines Affordable: A National Imperative,” 2018, at 36.
49
     PhRMA, “Biopharmaceutical Research & Development: The Process Behind New Medicines,” viewed
     December 8, 2020 (http://phrma-docs.phrma.org/sites/default/files/pdf/rd_brochure_022307.pdf).
50
     The National Academies Press, “Making Medicines Affordable: A National Imperative,” 2018, at 36. See also,
     Alabanza, A., M.S., R.A.C., “What are the Regulatory Differences Between an NDA and BLA?” Nuventra,
     viewed December 8, 2020 (https://www.nuventra.com/resources/blog/regulatory-differences-between-an-nda-
     bla/).
51
     Biotechnology Innovation Organization, “Clinical Development Success Rate 2006-2015,” June 2016, at 20.
52
     Biotechnology Innovation Organization, “Clinical Development Success Rate 2006-2015,” June 2016, at 20.



                                                     14
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 18 of 70




              periodic safety reports include information on reported side effects for the drug and,
              importantly, may flag whether a drug has side effects that were too uncommon to
              detect during clinical trials. 53

                     Figure 1: The Drug Development Process of Innovator Drugs 54




32.     Researchers have confirmed that one consequence of this long and risky development
        process is that the average cost of bringing a new drug to market is high. In a sample of
        more than 100 investigational drugs initiated between 1995 and 2007 that enter clinical
        trials, DiMasi et al. (2016) find that almost 80 percent never enter Phase III, and that fewer
        than 12 percent receive FDA approval. 55 While the study by DiMasi et al. (2016) did
        include a small sample of biologics, the authors did not distinguish between small
        molecules and biologics. However, earlier research by DiMasi and Grabowski (2007)


53
      The National Academies Press, “Making Medicines Affordable: A National Imperative,” 2018, at 36.
54
      The National Academies Press, “Making Medicines Affordable: A National Imperative,” 2018, at 37. See also,
      PhRMA, “Biopharmaceutical Research & Development: The Process Behind New Medicines,” viewed
      December 8, 2020 (http://phrma-docs.phrma.org/sites/default/files/pdf/rd_brochure_022307.pdf).
55
      DiMasi, J. et al., “Innovation in the Pharmaceutical Industry: New Estimates of R&D Costs,” Journal of Health
      Economics, 2016.



                                                       15
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 19 of 70




        found that biologics that are in phase I have a higher, but still low, probability of being
        brought to market: 30 percent for biologics compared to 21.5 percent for small molecules. 56

33.     Decreases in the likelihood of approval have been accompanied by increases in the costs
        of bringing a drug to market, which include the costs incurred on drugs that are not
        successfully brought to market. DiMasi et al. (2016) estimated that the total capitalized
        cost of bringing a drug to market is almost $2.6 billion. 57,58 This figure is the sum of $1.1
        billion spent on pre-human trials and $1.5 billion spent on clinical trials and accounts for
        the fact that only 11.83 percent of investigational drugs are approved by the FDA.
        Including post-marketing studies increases the total cost to almost $2.9 billion. Pre-
        marketing drug development costs have grown at a rate of about 8.5 percent when
        compared to a previous study by the same authors of drugs initiated between 1983 and
        1994. 59 Drug development costs are incurred disproportionally throughout the R&D
        process, with higher costs associated with the large-scale trials of Phase III, which are more
        than ten times as much as average Phase I costs. 60 DiMasi and Grabowski (2007) showed
        that on average, biologics took longer to develop, with a mean clinical development time
        of 98 months for biologics compared to 90 months for all drugs. 61 Based on subsequent


56
      DiMasi, J. and Grabowski H., “The Cost of Biopharmaceutical R&D: Is Biotech Different?” Managerial and
      Decision Economics, 2007. As the authors acknowledge, this success rate is substantially higher than the rate
      they estimate in their most recent study, but the more recent estimate is consistent with several recent studies
      of clinical success rates. DiMasi, J. et al., “Innovation in the Pharmaceutical Industry: New Estimates of R&D
      Costs,” Journal of Health Economics, 2016.
57
      The capitalized cost is the sum of actual cash outlays plus time costs, i.e., the foregone value from not investing
      the money elsewhere. DiMasi, J. et al., “Innovation in the Pharmaceutical Industry: New Estimates of R&D
      Costs,” Journal of Health Economics, 2016.
58
      Some recent alternative estimates are lower, but still substantial. For example, relying on a sample of ten
      companies’ R&D spending, Prasad et al. (2017) estimate a median cost of developing a cancer drug of $648
      million. Prasad V, Mailankody S., “Research and Development Spending to Bring a Single Cancer Drug to
      Market and Revenues After Approval,” JAMA Intern Med., 2017.
59
      DiMasi, J. et al., “Innovation in the Pharmaceutical Industry: New Estimates of R&D Costs,” Journal of Health
      Economics, 2016.
60
      DiMasi, J. et al., “Innovation in the Pharmaceutical Industry: New Estimates of R&D Costs,” Journal of Health
      Economics, 2016.
61
      DiMasi, J. and Grabowski H., “The Cost of Biopharmaceutical R&D: Is Biotech Different?” Managerial and
      Decision Economics, 2007.



                                                          16
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 20 of 70




        research, drug discovery and preclinical trials are longer and more costly for biologics than
        small molecule drugs, and clinical trials are shorter and less costly for biologics than small
        molecule drugs. 62

34.     An earlier systematic review of the literature on drug development costs found that the
        estimated cost of bringing a drug to market was between $185 million and $2.1 billion
        (converted to 2017 dollars). 63,64,65 Importantly, the lower end of this range consists of drugs
        initiated earlier in time (e.g., 1963 to 1975), whereas estimates at the higher end of the
        range come from more recent drug developments. 66 For drugs initiated after 1975, the
        range was $490 million to $2.09 billion with a median of $1.58 billion (converted to 2017
        dollars). 67 The estimates from DiMasi and coauthors’ 2003 study, which rely on the same
        methods as their 2016 study, fall within this range ($1.15 billion in 2017 dollars). 68,69,70




62
      Grabowski, H. et al., “The Market For Follow-On Biologics: How Will It Evolve?” Health Affairs, 2006;
      Grabowski, H., “Follow-On Biologics: Data Exclusivity and the Balance Between Innovation and
      Competition,” Nature Reviews Drug Discovery, 2008.
63
      Morgan, S. et al., “The Cost of Drug Development: A Systematic Review,” Health Policy, 2011.
64
      There are other studies that estimate lower costs of drug development, but these have not been peer reviewed
      and contain numerous flaws. For example, in Public Citizen’s 2001 report, they calculate total domestic R&D
      costs for only a subset of drugs and divide it by the total number of approved New Drug Applications (“NDAs”).
      Using a subset of R&D costs artificially deflates the numerator, and dividing by the number of NDAs inflates
      the denominator, therefore deflating the total cost estimate. Additionally, the Public Citizen (2001) study
      ignores time costs (i.e., the opportunity cost of capital), arguing that R&D spending is an expense and not an
      investment, which substantially reduces the estimated cost of drug development.
65
      “CPI Inflation Calculator,” U.S. Bureau of Labor Statistics.
66
      Morgan, S. et al., “The Cost of Drug Development: A Systematic Review,” Health Policy, 2011.
67
      Morgan, S. et al., “The Cost of Drug Development: A Systematic Review,” Health Policy, 2011. One
      hypothetical estimate for the cost of developing a Tuberculosis drug is excluded from this range.
68
      DiMasi, J. et al., “The Price of Innovation: New Estimate of Drug Development Costs,” Journal of Health
      Economics, 2003.
69
      DiMasi, J. et al., “Innovation in the Pharmaceutical Industry: New Estimates of R&D Costs,” Journal of Health
      Economics, 2016.
70
      “CPI Inflation Calculator,” U.S. Bureau of Labor Statistics.



                                                        17
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 21 of 70




        Given the increasing trend in drug development costs over time, it is not surprising that
        DiMasi and coauthors’ 2016 estimates are above this range. 71

35.     The U.S. has a legal and regulatory structure that is intended to balance the twin goals of
        giving innovators sufficient expected profits to incentivize drug development and ensuring
        the widespread availability of drug innovations. 7273,74 This is the underlying premise of the
        U.S. patent system, which provides a time limited period of intellectual property protection.
        In addition, the U.S. has instituted other legislation, specific to the pharmaceutical industry,
        to attempt to balance these twin goals. The Hatch-Waxman Act was designed to provide
        innovator drugs with a period of exclusivity during which they would not face competition
        from generics and to promote vigorous competition from generics at the end of period of
        exclusivity. 75,76 Similarly, the Biologics Price Competition and Innovation Act of 2009
        (“BPCIA”) provides a 12-year exclusivity period for novel reference biologics (12.5 years
        for biologics with pediatric use) and a 1-year exclusivity period for the first biosimilar. 77


71
      Some studies contend that the DiMasi and coauthors’ estimates are inflated because they rely on data from a
      select group of pharmaceutical companies who responded to their survey, estimate pre-tax costs that are not
      adjusted for R&D tax deductions, and calculate costs per new molecular entity instead of per approved new
      drug application. These critiques fail to acknowledge that the data were validated by independent investigators
      (which was known to survey respondents at the time of the survey), that parts of the data were confirmed against
      other widely-used commercial databases, and that R&D tax deductions occurring today are at the expense of
      not amortizing those costs when profits are earned in the future. Light, D., “Misleading Congress About Drug
      Development,” Journal of Health Politics Policy and Law, October 2007; DiMasi, J. et al., “Reply: Setting the
      Record Straight on Setting the Record Straight: Response to the Light and Warburton Rejoinder,” Journal of
      Health Economics 24, 2005 at 1049-1053; DiMasi, J. et al., “Reply: Extraordinary Claims Require
      Extraordinary Evidence,” Journal of Health Economics 24, 2005 at 1034-1044; DiMasi, J. et al., “Innovation
      in the Pharmaceutical Industry: New Estimates of R&D Costs,” Journal of Health Economics, 2016.
72
      Wheaton J, “Generic Competition and Pharmaceutical Innovation: The Drug Price Competition and Patent
      Term Restoration Act of 1984”, 35 Cath. U. L. Rev. 433, 1986
73
      FDA, “Biosimilars Action Plan: Balancing Innovation and Competition,” July 2018.
74
      FDA/FTC, “Workshop on a Competitive Marketplace for Biosimilars,” viewed December 9, 2020
      (https://www.federalregister.gov/documents/2020/02/04/2020-02101/food-and-drug-administrationfederal-
      trade-commission-workshop-on-a-competitive-marketplace-for).
75
      Public Law 98-417, September 24, 1984.
76
      Kelly, C., “The Balance Between Innovation and Competition: The Hatch-Waxman Act, the 2003
      Amendments, and Beyond,” Food and Drug Law Journal, Vol. 66, no. 3, 2011.
77
      FDA, Patient Protection and Affordable              Care    Act    Title   VII,   Subtitle   A,   §§7001-7003
      (https://www.fda.gov/media/78946/download).



                                                        18
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 22 of 70




        During the period of exclusivity, makers of innovator drugs and reference biologics have
        an opportunity to recoup their investment. Without this period of exclusivity, there is little
        incentive to develop an innovator drug, because competition from generics and biosimilars
        would prevent the innovator drug from earning enough in profits to cover the fixed costs
        of drug development. 78 The patent system gives innovator drugs 20 years of protection
        from the time of patent filing. 79 Given that the entire development process can take as long
        as 15 years, this equates to an effective remaining patent life of as little as five years at the
        time of FDA approval. 80,81 The relatively short period of exclusivity for innovator drugs,
        along with typically declining revenues after loss of exclusivity, means that the markups
        and revenues on patented drugs must be high if drug manufacturers can reasonably expect
        to recoup their investments and therefore are willing to make such large, fixed, and sunk
        investments in the first place. It also means that the loss to consumers from high returns to
        manufacturers occurs over a relatively short time span, and any reduced social welfare from
        a lower quantity sold is also over a relatively short time period. In addition, these losses
        from a lower quantity sold are partially mitigated by the existence of health insurance
        products that shield consumers from the full burden of high prices. 82

36.     Because new drugs enter the market with high prices and revenues but typically see them
        fall after patent expiration, the growth rate in U.S. spending on drugs varies over time with
        the life cycle of drugs that are on the market. In periods of increased innovation during
        which many new drugs come to market, the growth rate in U.S. drug spending increases



78
      Morgan M, “Regulation of Innovation under Follow-On Biologics Legislation: FDA Exclusivity as an Efficient
      Incentive Mechanisms,” Colum. Sci. & Tech. L. Rev. 93, 2010
79
      FDA, “Frequently Asked Questions on Patents and Exclusivity,” viewed December 11, 2020
      (https://www.fda.gov/drugs/development-approval-process-drugs/frequently-asked-questions-patents-and-
      exclusivity#howlongpatentterm).
80
      Berger, J. et al., “How Drug Life-Cycle Management Patent Strategies May Impact Formulary Management,”
      Am J Manag Care, Vol. 22, no. 16, October 1, 2016.
81
      Drugs may be eligible for patent-term extension. For example, in a sample of 170 top-selling drugs approved
      between 2000 and 2012, roughly half received a patient extension. The median extension was 2.75 years. See
      Reed F. Beall et al., “Patent Term Restoration for Top-Selling Drugs in the United States,” Drug Discovery
      Today, Volume 24, Issue 1, 2019.
82
      Lakdawalla, Darius, Neeraj Sood, “Health Insurance as a Two-Part Pricing Contract,” Journal of Public
      Economics, 2013.

                                                      19
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 23 of 70




        due to both increased demand for drugs and high prices. When those drugs lose market
        exclusivity, competition from generics and biosimilars pushes down prices and revenues.
        U.S. patients benefit from both access to new drugs and from price decreases on these drugs
        when they eventually lose market exclusivity or face competition from therapeutic
        substitutes. However, the salience of drug pricing has grown over time likely as a result of
        higher consumer cost sharing and also may be highest during periods of intense drug
        innovation where products generating the most consumer value are able to charge the
        highest prices during periods of market exclusivity.

37.     While the period from 2005 through 2013 was one in which drug spending growth was
        slow in part because of the loss of exclusivity for a number of blockbuster drugs, 2014 was
        a year of fast spending growth because of the entry of new drugs. 83 The increasing rate of
        new drug innovation in 2014 and subsequent years has been driven by a revolution in
        medicine resulting from the development of new types of drugs called “biologics.” 84
        Historically, most drugs were small, chemically manufactured molecules that create
        therapies synthesized by chemical reactions between different organic and/or inorganic
        compounds (i.e., small molecule drugs). In comparison, biologics or “biologic therapy,”
        are large molecules derived from the extraction or manipulation of living organisms. 85 The
        first biologic approved for therapeutic use was biosynthetic “human” insulin in 1982. 86
        Other examples of biologics include monoclonal antibodies, vaccines, blood and blood




83
      Aitken, M. et al., “Has The Era Of Slow Growth For Prescription Drug Spending Ended?” Health Affairs, Vol.
      35, No. 9, Sept 2016, at 1595-603.
84
      Munos, Bernard, “2014 New Drug Approvals Hit 18-Year High,” viewed December 11, 2020
      (https://www.forbes.com/sites/bernardmunos/2015/01/02/the-fda-approvals-of-2014/?sh=6b8b5e0a3118).
      Owens, Gary M., “New FDA Drug Approvals Hit an 18-Year High in 2014.” American Health & Drug Benefits
      vol. 8 (Spec Feature), 2015.
85
      Lybecker, K. M., “The Biologics Revolution in the Production of Drugs,” Fraser Institute, July 2016. See also,
      Evens, R. and Kaitin, K., “The Evolution Of Biotechnology And Its Impact on Health Care,” Health Affairs,
      Vol. 34, No. 2, 2015, at 210-219.
86
      U.S. Pharmacist, “The Use of Biologics in Cancer Therapy,” viewed December                          3, 2020
      (https://www.uspharmacist.com/article/the-use-of-biologics-in-cancer-therapy).



                                                        20
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 24 of 70




        products, protein hormones, cellular therapies, allergenic extracts, and gene therapy
        products. 87

38.     Today, biologics represent over a third of net drug spending. 88 At least three factors, as
        described below, contribute to biologics’ growing share of spending: they are expensive to
        manufacture, are innovative options that tend to treat serious or previously untreatable
        diseases, and account for a growing share of new drug approvals.

39.     Biologics are more difficult, complex, and expensive to manufacture than small molecule
        drugs, because biologics are highly sensitive to the conditions in which they are
        manufactured and handled, whereas small molecule drugs can be manufactured by
        chemical synthesis. Even minor differences in biologic production processes can generate
        variations in the resulting protein. 89

40.     The pharmaceutical industry has been revolutionized by biologics, in part, because these
        products have been shown to have greater on-target efficiency and lower off-target toxicity
        relative to traditional small molecule drugs. 90 Notably, many biologics treat cancer by
        “targeting” cancer cells without affecting normal cells. 91 Targeted therapies are often safer
        and have fewer side effects than older chemotherapy drugs, which kill both cancer and
        normal cells. 92 In addition, biologics often target conditions for which there was previously




87
      Lybecker, K. M., “The Biologics Revolution in the Production of Drugs,” Fraser Institute, July 2016.
88
      Washington Examiner, “When Cost Saving is Lifesaving: Expanding Patient Access to Biosimilars,” viewed
      December 3, 2020 (https://www.washingtonexaminer.com/opinion/when-cost-saving-is-lifesaving-expanding-
      patient-access-to-biosimilars).
89
      Lybecker, K. M., “The Biologics Revolution in the Production of Drugs,” Fraser Institute, July 2016.
90
      Lybecker, K. M., “The Biologics Revolution in the Production of Drugs,” Fraser Institute, July 2016.
91
      American Cancer Society, “How Targeted Therapies Are Used to Treat Cancer,” viewed December 4, 2020
      (https://www.cancer.org/treatment/treatments-and-side-effects/treatment-types/targeted-therapy/what-
      is.html). See also, Arizona Oncology, “Biologic and Targeted Therapies,” viewed December 4, 2020
      (https://arizonaoncology.com/cancer-treatments/targeted-therapy).
92
      American Cancer Society, “How Targeted Therapies Are Used to Treat Cancer,” viewed December 4, 2020
      (https://www.cancer.org/treatment/treatments-and-side-effects/treatment-types/targeted-therapy/what-
      is.html). See also, Arizona Oncology, “Biologic and Targeted Therapies,” viewed December 4, 2020
      (https://arizonaoncology.com/cancer-treatments/targeted-therapy); American Cancer Society, “How


                                                       21
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 25 of 70




        substantial unmet need or managed only symptomatically. 93 For example, biologics are
        more likely than small molecule drugs to treat rare disease (as designated by FDA “orphan
        drug” status). 94

41.     In fact, biologics have grown from 20 percent of FDA approvals for new drugs, for the
        five-year period of 2010 to 2014, to 28 percent for the five-year period of 2015 to 2019. 95
        In addition, several pharmaceutical firms have set explicit targets for the biologics share of
        their research pipeline ranging from 20 percent to more than 75 percent. 96

42.     Biotechnology (“biotech”) firms are those firms that produce biologics. In some cases,
        these are established pharmaceutical companies and in other cases, small start-ups. 97 The
        number of biotech firms has grown dramatically; in the 1980s, only a handful of U.S.
        biotech companies existed, and by 2000, there were more than 4,600 biotech firms
        globally. 98

43.     Small biotech firms in particular are critical to the advancement of biologics and account
        for the vast majority of drugs in clinical trials. For example, as of March 2018, 70 percent




      Chemotherapy Drugs Work,” viewed December 4, 2020 (https://www.cancer.org/treatment/treatments-and-
      side-effects/treatment-types/chemotherapy/how-chemotherapy-drugs-work.html).
93
      Evens, R. and Kaitin, K., “The Evolution Of Biotechnology And Its Impact on Health Care,” Health Affairs,
      Vol. 34, No. 2, 2015, at 210-219.
94
      FDA, “Designing an Orphan Product: Drugs and Biological Products,” viewed December 4, 2020
      (https://www.fda.gov/industry/developing-products-rare-diseases-conditions/designating-orphan-product-
      drugs-and-biological-products). For a sample of drugs launched in the US between 1998Q1 and 2008Q4, 24
      percent of biologics received Orphan drug designation, whereas only 13 percent of small molecule drugs
      received orphan status. Trusheim, M. R., et al., “Characterizing Markets for Biopharmaceutical Innovations:
      Do Biologics Differ from Small Molecules?” Forum for Health Economics & Policy, 2010, at 25.
95
      de la Torre, B. G. et. al., “The Pharmaceutical Industry in 2019. An Analysis of FDA Drug Approvals from the
      Perspective of Molecules,” MDPI, Molecules 2020, Vol 25, No. 745, February 9, 2020.
96
      Lybecker, K. M., “The Biologics Revolution in the Production of Drugs,” Fraser Institute, July 2016.
97
      Evens, R. and Kaitin, K., “The Evolution Of Biotechnology And Its Impact on Health Care,” Health Affairs,
      Vol. 34, No. 2, 2015, at 211.
98
      Evens, R. and Kaitin, K., “The Evolution Of Biotechnology And Its Impact on Health Care,” Health Affairs,
      Vol. 34, No. 2, 2015, at 213.



                                                       22
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 26 of 70




        of innovator drug clinical trials were led by small biotech firms, 40 percent of which were
        for oncology. 99

                     Investment decisions
44.     Biotech is a high-growth, high-risk industry. Biotech investments are typically expected to
        lose money in the short- and medium-term, as firms develop products, and only attain
        profitability in the long-term for firms that are successful in these earlier stages (see Section
        II.A.1). Despite high long-term returns for those biotech firms that succeed in developing
        a drug, most are not successful even in the long-term, and therefore the biotech industry is
        not, on average, highly profitable. 100 Despite these headwinds, successful biotech firms
        must have financing strategies that preserve their access to needed funding in the short-
        and medium-term to cover their losses while they pursue R&D. This funding comes from
        investors that are acutely aware that most biotech investments do not pay off and who are
        sensitive to both changes in expected odds of success and the magnitude of the rewards for
        successful products when deciding whether to continue funding a biotech firm. 101

45.     Investment decisions vary based on the size of the biotech firm. Large biotech firms and
        established pharmaceutical companies (“large biotech firms”) are typically public
        companies that engage in a wide range of activities, such as R&D, large-scale production,
        marketing, and distribution. Large biotech firms have a portfolio of drugs that may include
        both small molecule drugs and biologics; these firms allocate resources across projects to
        achieve maximum risk-adjusted returns. 102 In addition, many of these firms have expertise



99
      Source defines small biotech firms as those below $1 billion in sales. BIO, “The Biotechnology Ecosystem: By
      The Numbers,” (https://www.bio.org/sites/default/files/legacy/bioorg/docs/BIO_Ecosystem_Infographic_r9
      .pdf). See also, Thomas, D., CFA, and Wessel, C., “Emerging Therapeutic Company Investment and Deal
      Trends”, BIO Industry Analysis, May 17, 2018.
100
      Thakor, RT et al.,”Just How Good an Investment is the Biopharmaceutical Sector?” Nature Biotechnology,
      35(12), 2017.
101
      Thakor, RT et al.,”Just How Good an Investment is the Biopharmaceutical Sector?” Nature Biotechnology,
      35(12), 2017.
102
      Investopedia, “Pharmaceutical Vs. Biotech Investing: Is it Worth The Risk?” viewed December 4, 2020
      (https://www.investopedia.com/articles/general/022814/pharmaceutical-vs-biotech-investing-it-worth-
      risk.asp).



                                                       23
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 27 of 70




        of the regulatory process required to bring products to the market and the substantial
        resources required to do so. 103 If these large biotech firms need to raise capital, they often
        do so through the public market. 104

46.     Small biotech firms, which in 2017 accounted for 70 percent of biologics in the global drug
        development process, typically focus on R&D for a small number of drugs. 105 The strategy
        for many of these firms is to develop a biologic with the ultimate goal of being acquired
        by a large pharmaceutical company that will be able to operationalize their growth strategy
        and bring the drug to market. 106 In fact, one study found that by 2014, 190 biotech firms
        had been acquired by larger pharmaceutical companies totaling almost $400 billion in
        acquisition prices. 107

47.     Prior to acquisition, many of these small biotech firms rely on venture capital, angel
        investments, grants, and/or partnerships with large biotech firms for capital raising, which
        may depend on the firm’s stage of development. 108

48.     Capital raising for small biotech firms is incredibly complex in part, for two reasons: (i)
        “standard” valuation multiples are less relevant as these firms do not have revenues, let




103
      Audretsch, D. B., et al., “Small-Firm Strategic Research Partnerships: The Case of Biotechnology,” Technology
      Analysis & Strategic Management, Vol. 15, No. 2, 2003.
104
      Booth, Bruce, “The Incredible Expanding Universe of Biotech Stocks,” September 21, 2018, viewed December
      11,    2020      (https://www.forbes.com/sites/brucebooth/2018/09/21/the-incredible-expanding-universe-of-
      biotech-stocks/?sh=2b73a2be9bd6).
105
      Investopedia, “Pharmaceutical Vs. Biotech Investing: Is it Worth The Risk?” viewed December 4, 2020
      (https://www.investopedia.com/articles/general/022814/pharmaceutical-vs-biotech-investing-it-worth-
      risk.asp).
106
      Thakor, RT et al., “Just How Good an Investment is the Biopharmaceutical Sector?,” Nature Biotechnology,
      35(12), 2017; Tyebjee T, Hardin J., “Biotech-Pharma Alliances: Strategies, Structures and Financing,” Journal
      of Commercial Biotechnology, Volume 10(4), 2004.
107
      Evens, R. and Kaitin, K., “The Evolution Of Biotechnology And Its Impact on Health Care,” Health Affairs,
      Vol. 34, No. 2, 2015, at 211.
108
      Source defines small biotech firms as those below $1 billion in sales. BIO, “The Biotechnology Ecosystem: By
      The Numbers,” (https://www.bio.org/sites/default/files/legacy/bioorg/docs/BIO_Ecosystem_Infographic_r9.
      pdf). See also, The Balance Small Business, “How to Finance a Biotech Start-up,” viewed December 4, 2020
      (https://www.thebalancesmb.com/top-suggestions-for-financing-a-startup-375549).



                                                       24
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 28 of 70




        alone profitability or cash flow measures, and (ii) most will ultimately fail. 109 However,
        biotech firms can raise capital by offering the prospect for high returns in the rare event
        that they succeed.

49.     Although obtaining funding is complex for small biotech firms, it is critical to their success
        and often the foremost focus of business operations of a start-up biotech company. 110 In
        fact, small biotech firms accounted for more than 50 percent of biotech capital raised each
        year from 2001 to 2016. 111 In addition, venture capital to the biotech industry has surged
        in recent years; in 2016, there were 673 U.S. biotech deals valued $9.4 billion, in 2019
        there were 941 deals valued at $17.2 billion. In 2020, the number of deals has lagged
        slightly at 228 deals between February and mid-May, compared to 271 in the same period
        the prior year. 112 To put this in perspective, the capitalized cost of bringing a drug to market
        was an estimated $2.6 billion in 2016, comprised of $1.1 billion spent on pre-human trials
        and $1.5 billion spent on clinical trials. 113

50.     Each investor will have their own metrics and portfolio to consider when deciding how
        much to fund the R&D projects of small biotech firms. In general, metrics for biotech
        investment evaluation may include: (1) concept or how revolutionary the concept is, (2)
        science or how credible the experiments are, (3) management or how experienced the team
        is, (4) market or how big the addressable market is, (5) competition or how much
        competition the drug will have, (6) intellectual property or what type of intellectual



109
      Raphael Rottgen, “Biotech Valuation Idiosyncracies and Best Practices,” viewed December 11, 2020
      (https://www.toptal.com/finance/valuation/biotech-valuation).
110
      Tsai, W. and Erickson, S., “Early-Stage Biotech Companies: Strategies For Survival and Growth,”
      Biotechnology Healthcare, 2006.
111
      Defined by E&Y report as those firms with revenues of less than $500 million. Ernst and Young,
      “Biotechnology Report 2017,” at 57.
112
      Biopharma Dive, “Venture Capital Found Its Footing in Biotech. Then Came the Virus,” viewed December 4,
      2020 (https://www.biopharmadive.com/news/venture-capital-biotech-coronavirus/577644/).
113
      This estimate accounts for the fact that only 11.83 percent of investigational drugs are approved by the FDA.
      The capitalized cost is the sum of actual cash outlays plus time costs, i.e., the foregone value from not investing
      the money elsewhere. DiMasi, J. et al., “Innovation in the Pharmaceutical Industry: New Estimates of R&D
      Costs,” Journal of Health Economics, 2016.



                                                          25
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 29 of 70




        property the firm must have such as composition of matter and/or method of use, (7)
        valuation or how the company may be valued, and (8) geography or whether to invest in a
        broad geography. 114 Investors typically prefer higher expected returns and less risk, all else
        equal, and continually re-evaluate their portfolio strategy within and across sectors. 115
        Thus, if the expected return or risk on biotech investments changes, investors will shift
        funding accordingly. 116

                      The role of expected prices in drug innovation
        A number of academic articles illustrate that the amount and direction of pharmaceutical
        innovation is affected by expected profitability. Many of these articles study how
        innovation is affected by changes in potential “market size” (e.g., the number of patients a
        drug could potentially treat), which is an important determinant of expected profitability.

          •    Acemoglu & Linn (2004) find that a one percent increase in potential market size
               increases the number of new drugs by six percent. 117

          •    Finkelstein (2004) finds that a one dollar increase annual expected market revenue
               increases R&D spending by six cents. 118




114
      Agge, A. and Meyerson, G., “Biotech Venture Capital: The Investment Decision Process,” The Journal of
      Private Equity, 2008.
115
      Thakor, RT et al., “Just How Good an Investment is the Biopharmaceutical Sector?,” Nature Biotechnology,
      35(12), 2017.
116
      “Unleashing the Next Generation of Biotechnology Innovation,” viewed December 11, 2020
      (http://www.bio.org/sites/default/files/legacy/bioorg/docs/Whitepaper-Final.pdf).
117
      Acemoglu and Linn (2004) measure potential market size using demographic changes in the U.S. Acemoglu,
      D., and Linn, J., “Market Size in Innovation: Theory and Evidence from the Pharmaceutical Industry,” The
      Quarterly Journal of Economics Vol. 119, No. 3, 2004, at 1049-1090.
118
      Finkelstein (2004) studies the effect of a policies designed to increase vaccination rates of specific diseases on
      R&D on vaccines for those diseases. Finkelstein, A.’ “Static and Dynamic Effects of Health Policy: Evidence
      from the Vaccine Industry,” The Quarterly Journal of Economics, Vol. 119, No. 2, 2004, at 527-564.



                                                         26
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 30 of 70




          •    Yin (2008) finds that an income tax credit for 50 percent of clinical trial expenses,
               combined with a 7-year market exclusivity provision, increased clinical trials for a
               subset of disease by 69 percent. 119

          •    Blume-Kohout & Sood (2013) find that that an increase in market size of one percent
               leads to an increase of between 2.4 percent and 4.7 percent for Phase I clinical trials,
               and 3.3 percent for all phases of clinical trials combined. 120

          •    Dubois et al. (2015) find that a 10 percent increase in potential market size increases
               the number of new treatments in a given market by 2.3 percent. 121

          •    In Dranove et al. (2020), my coauthors and I find that the introduction of Medicare
               Part D increased the number of clinical trials employing scientifically novel designs
               by 14 percent, and trials employing less-novel designs by between 84 and 106
               percent. 122



119
      Yin (2008) studies the effect of the Orphan Drug Act, which incentivized the development of drugs for rare
      diseases through tax incentives and increased market exclusivity (that the author argues was offered little
      benefit beyond existing patent protection). He finds a 69 percent increase in clinical trials for “traditional”
      long–established “rare diseases” and a limited “increase in the stock of drugs in the years immediately
      subsequent to the ODA’s passage [in the smallest markets].” He also finds a “232% […] increase in the rate of
      new clinical trials for more prevalent rare diseases relative to control diseases.” Yin, W., “Market Incentives
      and Pharmaceutical Innovation,” Journal of Health Economics, Vol. 27, No. 4, 2008, at 1060-1077.
120
      Blume-Kohout and Sood (2013) estimate the association between the number of clinical studies entering each
      stage of the R&D pipeline and pre-Part D Medicare market size following the passage of the Medicare
      Prescription Drug, Improvement, and Modernization Act of 2003, which increased the potential market size
      for drugs prescribed to Part D patients. Blume-Kohout, M. E., and Sood, N. “Market Size and Innovation:
      Effects of Medicare Part D on Pharmaceutical Research and Development,” Journal of Public Economics, Vol.
      97, 2013, at 327-336.
121
      Dubois et al. (2015) estimate the association between the number of new chemical entities in a disease class
      market and the expected market size as measured by spending on treatment in the class. Dubois, P. et al.,
      “Market Size and Pharmaceutical Innovation,” The RAND Journal of Economics, Vol. 46, No. 4, 2015, at 844-
      871.
122
      In Dranove et al. (2020), my coauthors and I study the effect of an increase in expected profits resulting from
      the introduction of Medicare Part D on the novelty of firms' R&D investments. We measure novelty from the
      scientific perspective of whether a drug represents either the first application of a new molecular-targeting
      design, or the first combination of existing molecular-targeting designs, both of which are relatively risky
      endeavors that have the potential to create new therapeutic value even if they do not make it to market. Our
      results show that, while the increase in expected profits had the largest effect on less-novel trials, it did have a
      modest effect on novel designs, particularly those employing novel combinations of existing scientific
      approaches. We estimate that the increase in expected profits resulted in a 106 percent increase in the number


                                                          27
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 31 of 70




        B. Healthcare systems
52.     As noted above, the IFC includes a reference to drug prices charged in other countries. The
        healthcare systems of the countries included in the reference basket of the IFC share some
        similarities, but also vary materially in many dimensions. In many of these countries, a
        large majority (or all) of residents receive healthcare benefits through a tax-funded national
        healthcare system or a mandatory social health insurance, which include some form of
        pharmaceutical care. For example, in the UK, all residents are covered by centralized
        national (“single payer”) healthcare systems, which are managed by the government. 123
        Germany, on the other hand, has a private multi-payer system in which most residents are
        covered by not-for-profit “sickness funds.” 124

53.     The health systems in these countries rely on a variety of instruments to decide whether to
        cover a given drug and how to determine its price. One instrument that is used in several
        European countries is the “health technology assessment” (“HTA”), a “multidisciplinary
        process that summarizes information about the medical, social, economic and ethical issues
        related to the use of a health technology in a systematic, transparent, unbiased, robust
        manner.” 125 An HTA evaluates a drug’s added therapeutic value relative to existing
        treatments, and its cost-effectiveness. In some countries, HTAs are used to determine drug




      of clinical trials for the least novel drugs and a 14 percent increase in trials involving the most innovative
      designs (i.e., the first application of a new molecular-targeting design). For drug trials employing combinations
      of existing molecular-targeting designs, we estimate an 84 percent increase in clinical trials for the least novel
      combinations and a 14 percent increase for the most novel combinations. Importantly, we note in the paper that
      it is unclear whether the effects from a larger change in market size might have disproportionate effects on
      novel drug development. Dranove, D. et al., “Expected Profits and the Scientific Novelty of Innovation,”
      National Bureau of Economic Research, May 1, 2020.
123
      Paris, V. and Belloni, A., “Value in Pharmaceutical Pricing,” OECD Health Working Papers No. 63, 2013.
124
      Lauterbach K. et al., “Germany’s Model for Drug Price Regulation Could Work in the US,” Health Affairs
      Blog, December 29, 2016, viewed October 5, 2020 (https://www.healthaffairs.org/do/10.1377/
      hblog20161229.058150 /full/).
125
      WHO: Collaborating Centre for Pharmaceutical Pricing and Reimbursement Policies, “PPRI Multilanguage
      Glossary      of    Pharmaceutical     Terms,” 2019,   at   23,   viewed    December    11,     2020
      (https://ppri.goeg.at/about_translations).



                                                         28
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 32 of 70




        reimbursement levels, whereas in other countries HTAs are also used to approve or reject
        coverage of a drug altogether. 126

54.     Another instrument several countries use to inform reimbursement for drugs is “external
        price referencing” (“ERP”), the “practice of using the price(s) of a medicine in one or
        several countries in order to derive a benchmark or reference price for the purposes of
        setting or negotiating the price of the product in a given country.” 127 A 2015 study on the
        usage of ERP in 31 European countries found that 29 (94 percent) of them applied ERP to
        varying degrees. 128

55.     A central goal of these instruments is to control drug spending. For example, the UK
        National Health Service (NHS)’s ability and willingness to exclude a drug from its national
        formulary 129 provides it with leverage to demand lower prices from drug manufacturers. 130
        Similarly, ERP allows countries to reimburse drug costs at levels that are more in line with
        other countries’ prices. 131

56.     In contrast to these primarily government driven instruments used by other countries, in
        the U.S., private payers and drug manufacturers negotiate over drug prices. Private payers
        also compete with each other to provide insurance. Under the U.S. system, market forces



126
      Vogler, S. et al., “How Can Pricing and Reimbursement Policies Improve Affordable Access to Medicines?
      Lessons Learned from European Countries,” Appl Health Econ Health Policy, 15(3):307-321, 2017, Section
      II.
127
      WHO: Collaborating Centre for Pharmaceutical Pricing and Reimbursement Policies, “PPRI Multilanguage
      Glossary      of    Pharmaceutical     Terms,” 2019,   at   23,   viewed    December    11,     2020
      (https://ppri.goeg.at/about_translations).
128
      Rémuzat, C. et al., “Overview of external reference pricing systems in Europe,” Journal of Market Access &
      Health Policy, 3: 27675, 2015, at 1.
129
      A formulary is a health plan’s list of covered drugs. Department of Health and Human Services, “Formulary,”
      viewed December 12, 2020 (https://www.healthcare.gov/glossary/formulary/).
130
      National Institute for Health and Care Excellence, “Cancer Drugs Fund,” viewed December 5
      (https://www.nice.org.uk/about/what-we-do/our-programmes/nice-guidance/nice-technology-appraisal-
      guidance/cancer-drugs-fund). Maini, L. & Pammolli, F., “Reference Pricing as a Deterrent to Entry: Evidence
      from the European Pharmaceutical Market,” 2017, at 7.
131
      Kanavos, P. et al., “The Impact of External Reference Pricing within and across Countries,” London School of
      Economics and Political Science, 2017.



                                                       29
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 33 of 70




        determine drug prices. The more competing treatments are available on the market, the
        easier it is for the payer to restrict access to the drug on its formulary, and the more leverage
        it has to negotiate a lower price for the drug. For highly valuable and innovative drugs with
        few or no alternatives, U.S. payers cannot credibly threaten to limit access to the drug on
        its formulary, because they compete with each other for patients. If any individual U.S.
        payer decides to not cover a drug in high demand, it may lose patients to competing payers.
        The provision of innovative drugs and competition among payers provides the drug
        manufacturer with the leverage to negotiate relatively higher prices.

57.     The U.S. accounts for a large percent of global pharmaceutical sales and profits. The U.S.
        was estimated to account for 40 percent of global pharmaceutical sales in 2017. 132 By 2023,
        the U.S. is expected to account for 44 percent of global pharmaceutical sales. 133 This
        growth is fueled in part, by the growing and aging U.S. population. In 2000, 12.4 percent
        of the U.S. population was 65 years or older; by 2019 this figure reached 16.5 percent and
        is expected to exceed 21 percent by 2040. 134 In addition, U.S. consumers are estimated to
        account for 64 to 78 percent of total pharmaceutical profits. 135 This share is higher than the
        U.S.’s share of global sales because of higher use of newer and higher-strength drugs, as
        well as higher prices, in the U.S. 136 Thus, the U.S. is a key driver of innovation to the extent




132
      NAVADHI Market Research, “U.S. Pharmaceuticals Industry Analysis and Trends 2023,” viewed December
      10,      2020      (https://www.reportlinker.com/p05761205/U-S-Pharmaceuticals-Industry-Analysis-and-
      Trends.html?utm_source=GNW).
133
      NAVADHI Market Research, “U.S. Pharmaceuticals Industry Analysis and Trends 2023,” viewed December
      10,      2020      (https://www.reportlinker.com/p05761205/U-S-Pharmaceuticals-Industry-Analysis-and-
      Trends.html?utm_source=GNW).
134
      Statista, “Share of Old Age Population (65 Years and Older) in the Total U.S. Population from 1950 to 2050,”
      viewed December 4, 2020 (https://www.statista.com/statistics/457822/share-of-old-age-population-in-the-
      total-us-population).
135
      Goldman, D., Lakdawalla, D., “The Global Burden of Medical Innovation,” USC Schaeffer, 2018, at 1.
136
      Danzon, PM, Furukawa, MF, “International Prices and Availability of Pharmaceuticals in 2005,” Health Affairs
      (Millwood), Volume 27(1), 2008 Jan-Feb; Goldman, D and Lakdawalla, D, “The Global Burden of Medical
      Innovation,” 2018, viewed December 11, 2020 (https://www.brookings.edu/research/the-global-burden-of-
      medical-innovation/).



                                                       30
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 34 of 70




        that global biopharmaceutical companies are forecasting and relying on large returns in the
        U.S. when making R&D investment decisions.

        C. The role of Medicare Part B in the biotechnology and pharmaceutical value
           chain
58.     Medicare is the federal health insurance program for those who are 65 or older and for
        certain disabled people who are under 65 in the U.S. 137 Effectively all individuals 65 or
        older in the U.S. have health insurance, and over 95 percent of them receive that coverage
        through Medicare. 138 Roughly 60 million people are enrolled in Medicare, and Medicare
        accounts for roughly 20 percent of healthcare spending in the U.S. 139 Benefits are
        administered through three different parts: Medicare Part A covers most inpatient care,
        Medicare Part B covers most physician and outpatient care, and Medicare part D covers
        retail prescription drugs. 140

59.     Medicare Part B covers drugs that are administered in physician offices or hospital
        outpatient departments. 141 Medicare Part B typically covers drugs for their FDA labeled
        indications and may also cover drugs for other indications for which the drug has not yet
        received FDA approval if those uses are deemed reasonable and necessary for the treatment
        of a disease. 142




137
      Kaiser Family Foundation, “An Overview of Medicare,” 2019, viewed December 11, 2020
      (https://www.kff.org/medicare/issue-brief/an-overview-of-medicare/), at 1.
138
      U.S. Census Bureau, American Community Survey, Table HI05_ACS Health Insurance Coverage Status and
      Type of Coverage by State and Age for All Persons: 2019, https://www2.census.gov/programs-
      surveys/demo/tables/health-insurance/2020/acs-hi/hi05_acs.xlsx.
139
      Kaiser Family Foundation, “An Overview of Medicare,” 2019, viewed December 11, 2020
      (https://www.kff.org/medicare/issue-brief/an-overview-of-medicare/ ), at 1.
140
      Roughly one-third of Medicare enrollees are enrolled in a Medicare Advantage plan in which a private insurer
      administers their benefits. Kaiser Family Foundation, “An Overview of Medicare,” 2019, viewed December
      11, 2020 (https://www.kff.org/medicare/issue-brief/an-overview-of-medicare/ ), at 3-4.
141
      MedPAC, “Part B Drugs Payment Systems,” 2019, viewed December 11, 2020
      (http://medpac.gov/docs/default-source/payment-basics/medpac_payment_basics_18_partb_final_sec.pdf)
      (“MedPAC Part B Drugs Payment Systems”), at 1.
142
      MedPAC Part B Drugs Payment Systems, at 1-2.



                                                       31
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 35 of 70




60.     Under the Medicare Part B “buy and bill” system, providers (e.g., physicians) buy drugs
        from wholesalers, purchasing organizations, or manufacturers and then bill Medicare Part
        B for drugs that they administered to Medicare patients. 143 Medicare Part B typically
        reimburses providers for 106 percent of the average sale price (“ASP”) of a drug. 144 This
        percentage was reduced to 104.3 percent in 2013, after Congress failed to pass a budget
        and a sequestration was ordered. 145 The ASP of a drug is calculated by manufacturers based
        on the net-of-discounts price at which they sell each drug in the U.S. 146 Not all providers
        purchase Part B drugs at the same price; some providers pay more than ASP, whereas other
        providers pay less than ASP for a drug. 147 Each provider earns a spread on drugs
        administered to Medicare patients, which is the difference between 106 percent of the ASP
        (i.e., what Medicare pays) and the price the provider paid for the drug. Therefore, providers
        have an incentive to pay lower prices for the drugs that they acquire, because doing so
        increases the spread that they can earn.

61.     The economic rationale to Medicare’s ASP pricing 148 is that the system is intended to
        compensate physicians for slightly more than their costs of acquiring drugs. For drugs that
        are predominantly attractive to privately insured patients, ASPs will generally reflect the
        valuations of drugs as determined by market forces within the U.S. More specifically, the
        price that physicians can charge the privately insured for a drug are dictated by the extent
        to which the privately insured value the drug. In turn, the price that physicians can charge
        will dictate the price that physicians are willing to pay for the drug. Finally, the price that



143
      ANPRM, at 54547-8.
144
      MedPAC Part B Drugs Payment Systems, at 2.
145
      Health Affairs Health Policy Brief Series, “Medicare Part B,” 2017, viewed December 11, 2020
      (https://www.healthaffairs.org/do/10.1377/hpb20171008.000171/full/), at 3.
146
      When calculating ASP, manufacturers exclude sales to entities excluded from the calculation of Medicaid’s
      best price. Therefore, ASP excludes “sales or discounts to other federal programs, 340B-covered entities, and
      state pharmaceutical assistance programs; rebates to Medicare Part D plans.” MedPAC Part B Drugs Payment
      Systems, at 2, 4.
147
      MedPAC Part B Drugs Payment Systems, at 3.
148
      Some private payers also pay based on ASP. See Brookings, “The Use of Vendors in Medicare Part B Drug
      Payment,” viewed December 10, 2020 (https://www.brookings.edu/blog/usc-brookings-schaeffer-on-health-
      policy/2019/08/02/the-use-of-vendors-in-medicare-part-b-drug-payment).

                                                       32
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 36 of 70




        physicians are willing to pay for a drug will dictate the sales prices that pharmaceutical
        companies charge physicians for the drug (which average to ASP). By paying based on
        ASP, Medicare’s prices provide innovation incentives, in terms of amount and direction of
        pharmaceutical innovation, that reflect the same priorities as market forces in the U.S.
        Medicare’s pricing will also reflect the same prioritization of the trade-off between short
        term pricing and long-term innovation incentives as the private U.S. market.

62.     For drugs that are largely sold to Medicare patients, ASPs largely reflect prices paid by
        physicians for Medicare patients. By selling a drug to physicians at a higher price,
        pharmaceutical companies can increase the drug’s ASP and thus also the prices that
        Medicare will reimburse physicians for that drug. In turn, higher Medicare reimbursement
        rates increase the prices that physicians will be willing to pay for a drug. Thus, for drugs
        that are largely sold to Medicare patients, the ASP system can create upward pressure on
        drug prices that are not reflective of the preferences of the private market. 149 This creates
        additional incentives for investments in new products in these areas, beyond the level that
        would be supported by market forces for privately insured patients.

63.     In general, many physician-administered drugs treat very serious illnesses. For example,
        38 out of the 50 drugs (76 percent) for which Medicare Part B reimbursements would be
        reduced starting in January 2021 are commonly administered by oncologists and
        hematologists (i.e., doctors specializing in the treatment of cancer patients). 150 One of these
        drugs is Keytruda (pembrolizumab), a humanized antibody used to treat various types of
        cancer, such as lung cancer, melanoma, kidney cancer, and liver cancer. Of the 12 non-
        cancer drugs for which the reimbursements would be reduced starting in January 2021,
        four are commonly administered by rheumatologists and treat diseases such as rheumatoid




149
      Chandra, A., Garthwaite, C., “Economic Principles for Medicare Reform,” The ANNALS of the American
      Academy of Political and Social Science, Vol. 686 (1), 2019, at 75-76; GAO, “Medicare Represented at Least
      Half of the Market for 22 of the 84 Most Expensive Drugs in 2015,” 2017, at 1.
150
      For 38 out of the 50 drugs included in year one of the MFN model, hematology/oncology is listed as one of the
      top 3 billing specialties. See CMS-5528-IFC, at 50-51.



                                                       33
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 37 of 70




        arthritis, a disease in which the body’s immune system typically attacks joints but may also
        attack organs. 151

        D. The interim final rule with comment period (“IFC”)
64.     The MFN model is implemented nationally for seven years, starting on January 1, 2021,
        i.e., six weeks after issuance of the IFC. It initially includes 50 selected Medicare Part B
        drugs, but this number will likely expand over time, as I discuss in Section III.C.

65.     Participation in the MFN model is mandatory for all providers and suppliers (with limited
        exceptions) that participate in the Medicare program and submit separately payable claims
        for at least one of the included drugs. 152

66.     The Medicare payment amount for included drugs is set to “the lowest per capita Gross
        Domestic Product-adjusted (GDP-adjusted) price of any non-U.S. member country of the
        Organisation for Economic Co-operation and Development (OECD) with a GDP per capita
        that is at least sixty percent of the U.S. GDP per capita,” and a fixed add-on payment
        amount per dose. 153

67.     The fixed add-on payment amount per dose is “calculated based on 6.1224 percent of
        historical applicable ASPs for 2019 final action claim lines for the selected MFN model
        drugs for the beginning of performance year 1.” 154 For each quarter after Q1 2021, CMS




151
      For four out of the 12 non-cancer drugs included in year one of the MFN model, rheumatology is listed as one
      of the top 3 billing specialties. See CMS-5528-IFC, at 50-51; Centers for Disease Control and Prevention,
      “Rheumatoid Arthritis,” viewed December 4th, 2020 (https://www.cdc.gov/arthritis/basics/rheumatoid-
      arthritis.html).
152
      The IFC excludes certain types of providers, including children’s hospitals, PPS-exempt cancer hospitals,
      critical access hospitals, some Indian Health Service Facilities, Rural Health Centers, Federally Qualified
      Health Centers, some hospitals paid based on reasonable costs, and extended neoplastic disease care hospitals.
      The IFC may also exclude certain hospitals that are participating in other CMMI demonstrations. See CMS-
      5528-IFC, at 19, 26.
153
      CMS-5528-IFC, at 7. “Dose” is defined as “the number of HCPCS billing units reported on a claim line.” See
      CMS-5528-IFC, at 109.
154
      CMS-5528-IFC, at 109.



                                                        34
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 38 of 70




       “will update the per-dose add-on payment amount using an inflation factor.” 155 CMS
       calculates a fixed add-on payment amount per dose for Q1 2021 of $146.55. 156

68.    The MFN price is phased in over a period of four years. CMS will “phase-in the MFN Price
       by 25 percent per year for performance years 1 to 3 of the model, reaching 100 percent of
       the MFN Price for performance years 4 through 7 of the model.” 157

      THE ECONOMICS OF THE NEW REGULATIONS IN THE IFC ARE
      MATERIALLY DIFFERENT THAN THOSE PROPOSED IN THE OCTOBER 2018
      ANPRM
       A. The IFC requires a mandatory, nationwide participation of Medicare
          participating providers and suppliers
69.    The 2020 MFN model requires a “mandatory, nationwide participation of Medicare
       participating providers and suppliers (with limited exclusions).” 158

70.    The 2018 IPI Model, in contrast, proposed to include “all physician practices and hospital
       outpatient departments (HOPDs) that furnish the model’s included drugs in the selected
       model geographic areas.” 159 The purpose of having a selected number of geographic areas
       participate in the model was to “allow the Innovation Center to gain experience and insight
       into using an alternative payment methodology for drugs included in the model.” 160 The
       plan was to select these geographic areas such that they “include 50 percent of Medicare
       Part B spending on separately payable Part B drugs.” 161

71.    The purpose of the selection in the 2018 IPI Model was to be able to reliably evaluate the
       model: “Whenever feasible, a comparison group composed of entities similar to the model



155
      CMS-5528-IFC, at 109.
156
      CMS-5528-IFC, at 112.
157
      CMS-5528-IFC, at 84.
158
      CMS-5528-IFC, at 29.
159
      ANPRM, at 54552.
160
      ANPRM, at 54553.
161
      ANPRM, at 54553.



                                                35
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 39 of 70




       participants but not exposed to the model is used to determine the model impact. In this
       particular potential model, intervention and comparison groups would be determined
       through a random selection or assignment process.” 162

72.    The IFC acknowledges that “there could be potential challenges associated with a
       mandatory, nationwide model, namely greater impacts on manufacturers, a greater number
       of MFN participants that potentially receive lower payments for drugs under the model,
       and fewer non-participants who potentially increase their patient volume should
       beneficiaries need to locate alternative sites of care,” 163 which are issues I discuss in
       Section V.

73.    A nationwide, mandatory model does not allow for a reliable and rigorous evaluation that
       an experimental design would allow for. As the ANPRM stated in 2018, “[a] randomized
       design helps minimize the impact of unmeasurable factors that may contribute to providers’
       and suppliers’ likelihood to participate in the model. Our inability to control for these
       unobserved differences could lead to biased or incorrect estimates in the evaluation of the
       model’s impact on quality of care and spending.” 164 I discuss this in more detail in Section
       IV.A.

       B. The IFC describes an MFN price that differs substantially from the
          international pricing index in the ANPRM
                    In the IFC, drug reimbursement is calculated as the minimum international
                    price, instead of the average price proposed in the ANPRM.
74.    The process for calculating the reimbursement price in the ANPRM has changed materially
       in the IFC. Most notably, in the IFC, CMS calculates the reimbursement price as the
       minimum GDP-adjusted price of the reference countries, as opposed to the average used
       in the ANPRM. In the ANPRM, the process for calculating the reimbursement price is
       based on a multi-step procedure: 165



162
      ANPRM, at 54559.
163
      CMS-5528-IFC, at 30-31.
164
      ANPRM, at 54559-60.
165
      ANPRM, at 54556.

                                                36
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 40 of 70




       74.1.    Calculate an “average international price for each Part B drug included in the
                model.”

       74.2.    Calculate the International Pricing Index (“IPI”), which is the ratio of total spending
                under ASP prices to total spending under the average international price, holding
                volume and mix of drugs constant.

       74.3.    Calculate a revised IPI to account for the goal of achieving an approximately 30
                percent reduction in Medicare spending for included Part B drugs over time.

       74.4.    For each drug included in the model, multiply the revised IPI by the average
                international price to calculate the Target Price. If the ASP is less than the Target
                Price, then ASP is used instead of the Target Price.

       74.5.    Phase the Target Price in over the 5-year demonstration period using a “blend of
                ASP and the Target Price.” In year 1, the reimbursement price would be 80/20 (80%
                ASP, 20% Target Price), in year 2 it would be 60/40, in year 3 it would be 40/60,
                in year 4 it would be 20/80, and in year 5 it would be 100% of the Target Price.

75.    In the IFC, instead of calculating an average price based on an international pricing index,
       CMS will instead calculate the reimbursement price as the minimum GDP-adjusted price
       of the reference countries. In the IFC, the process for calculating the MFN price is based
       on a different multi-step procedure: 166

       75.1.    Identify available international drug pricing information using CMS’s hierarchy of
                data sources and remove incomplete and low sales volume data, as applicable.

       75.2.    Adjust volume data so it is in comparable units to that of the HCPCS code and use
                this adjusted volume to calculate the country-level price.

       75.3.    Calculate a GDP adjuster for each country, which is calculated as the ratio of a
                country’s GDP per capita to the U.S. GDP per capita. If a country has a GDP per
                capita higher than the U.S., the GDP adjuster is capped at 1.




166
      CMS-5528-IFC, at 71-72, 84.

                                                  37
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 41 of 70




        75.4.   Divide the country-level price by the GDP adjuster to get the GDP-adjusted
                country-level price.

        75.5.   Select the lowest GDP-adjusted country level price, which will be the MFN price
                (unless the ASP is lower than the MFN price, in which case the ASP will be used
                instead.)

        75.6.   Similar to the Target Price in the ANPRM, the MFN price will be phased in over
                the demonstration period (with certain exceptions). However, the MFN price will
                be phased in faster than in the ANPRM, increasing by 25 percent per year as
                compared to 20 percent per year, reaching 100 percent of the MFN price by year 4
                of the demonstration.

76.     The MFN price outlined in the IFC has the potential to decrease the reimbursement price
        by substantially more than the IPI price presented in the ANPRM, because the MFN price
        is based on the minimum of the prices in reference countries, whereas the IPI price was
        based on the average of the prices in reference countries.

77.     By way of example, according to a supporting report for the IFC by the U.S. Department
        of Health and Human Services, the Medicare Part B price for Cimzia (Certolizumab Pegol,
        a drug to treat conditions like Crohn’s disease and rheumatoid arthritis) in 2018 was 2.21
        times as high as the GDP-adjusted average price of non-U.S. OECD countries with 60
        percent or more of U.S. GDP per capita. 167 In contrast, according to the IFC, the U.S.
        Average Sales Price for Cimzia was approximately 4 times as expensive as the GDP-
        adjusted minimum price (paid in Australia) among countries included in the MFN model. 168

78.     The large difference between the average prices (proposed in the ANPRM) and the
        minimum prices (in the IFC) holds more broadly. The Medicare Part B price for the top 50
        drugs in 2018 was, on average, 1.52 times as high as the GDP-adjusted average price of


167
      Assistant Secretary for Planning and Evaluation, U.S. Department of Health and Human Services, “Medicare
      FFS Part B and International Drug Prices: A Comparison of the Top 50 Drugs,” 2020 (“2020 HHS MFN
      Report”), Table 3.
168
      CMS-5528-IFC, Table 6.



                                                     38
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 42 of 70




        countries included in the MFN model. 169 In contrast, according to the IFC, the “illustrative”
        U.S. ASP for the drugs included in year 1 of the MFN model was, on average, 9 times as
        expensive as the “illustrative” GDP-adjusted minimum price among countries included in
        the MFN model. 170 By decreasing the reimbursement price, the harms I describe in Section
        V have the potential to be greater with the MFN model than with the IPI model.

79.     Furthermore, because the MFN price is determined by the GDP per capita-adjusted price
        in the lowest-price reference country, the MFN price will not only not be representative of
        U.S. valuations for the drug, but it will also not be representative of valuations for the drug
        in the reference countries. Problems with measuring international drug prices—a problem
        the IFC discusses at length 171—will be exacerbated by determining the U.S. price based on
        the lowest-price reference country, because any country for which measurement of prices
        is inaccurate will be more likely to be an outlier and therefore more likely to be the
        minimum.

                    The IFC expands the number of reference countries over the ANPRM.
80.     In the ANPRM, CMS was considering a list of 14 countries to include in the IPI: Austria,
        Belgium, Canada, Czech Republic, Denmark, Finland, France, Germany, Greece, Ireland,
        Italy, Japan, Netherlands, and the United Kingdom. CMS’ rationale for using these
        countries is that “they are either economies comparable to the United States or they are
        included in Germany's market basket for reference pricing for their drug prices, and
        existing data sources contain pricing information for these countries.” 172




169
      2020 HHS MFN Report, at 15.
170
      CMS-5528-IFC, Table 6.
171
      CMS-5528-IFC, Section III.E.1.
172
      ANPRM, at 54557.



                                                  39
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 43 of 70




81.     The IFC substantially expands the set of reference countries to be included in the basket,
        deciding to instead base the decision on whether a country should be considered for MFN
        pricing on “membership in the OECD and GDP per capita relative to the U.S.” 173

82.     In addition to the countries listed in the ANPRM, all of which are in the OECD, there are
        20 additional OECD countries. 174 According to the IFC, CMS intends to include any
        OECD country “with a GDP per capita of at least 60 percent of the U.S. GDP per capita.” 175

83.     Based on this definition, 22 OECD countries will be used to calculate the MFN during the
        first performance year of the model: Australia, Austria, Belgium, Canada, Denmark,
        Finland, France, Germany, Iceland, Ireland, Israel, Italy, Japan, Republic of Korea,
        Luxembourg, Netherlands, New Zealand, Norway, Spain, Sweden, Switzerland, and the
        United Kingdom. 176

84.     The decision to base price on the minimum price among reference countries in the IFC,
        rather than the average price among reference countries as in the ANPRM, and the decision
        to expand the list of reference countries combine to make it more likely that the IFC price
        is a based on a low outlier price. The minimum price of a larger number of countries is
        more likely to be lower than the minimum price of a smaller number of countries.

85.     Five out of the twelve countries that will be the basis for the MFN price during the first
        performance year, according to the IFC, are countries that were not included in the
        ANPRM. These five countries (Australia, Luxembourg, Norway, Republic of Korea, and
        Switzerland) account for almost 55 percent of the “illustrative” quarterly MFN prices in
        the first performance year. 177




173
      CMS-5528-IFC, at 67.
174
      CMS-5528-IFC, at 67.
175
      CMS-5528-IFC, at 67.
176
      CMS-5528-IFC, at 68.
177
      CMS-5528-IFC, Table 6 and at 67.
                                                40
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 44 of 70




86.    As a result of how the MFN price is calculated, the lowest price is likely to not only not be
       reflective of U.S. valuations for the drug, it will also not be reflective of valuations for the
       drug in reference countries more broadly, nor the countries included in the 2018 ANPRM.

       C. The MFN model described in the IFC includes an annually increasing number of
          drugs
                   The MFN model includes the top 50 drugs by allowable charges and is
                   recalculated annually to identify additional drugs
87.    In the 2018 ANPRM, CMS was relatively vague about which drugs it would include in the
       model. CMS indicated that they would focus on “single source drugs and biologicals
       (including biosimilars) [including] HCPS codes that contain only products with a single
       manufacturer, even if they are a multiple source drug.” 178

88.    In the 2018 ANPRM, CMS also indicated that they were considering “including more
       drugs over time, […] prioritizing single source drugs and biologicals […] [and] HCPCS
       codes for drugs and biologicals that are clinically comparable, but not interchangeable, […]
       particularly […] [those] used incident to a physician’s services.” 179 With their incremental
       addition of new drugs, CMS sought to include “HCPCS codes that encompass at least 75%
       of allowed charges in Part B.” 180

89.    In the 2020 IFC, CMS altered the list of drugs that were to be included, so that
       “approximately 50 Medicare Part B drugs [would be] in the MFN model for each
       performance year.” 181 To accomplish this, CMS “identified the top 50 drugs by HCPCS
       code with the highest aggregate 2019 Medicare Part B total allowed charges.” 182 The list
       of drugs included in the MFN model will be updated annually at the beginning of each
       performance year “using the most recent full calendar year's Medicare Part B claims from



178
      ANPRM, at 54554..
179
      ANPRM, at 54554.
180
      ANPRM, at 54555.
181
      CMS-5528-IFC, at 33.
182
      CMS-5528-IFC, at 48.



                                                 41
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 45 of 70




       all providers and suppliers.” 183 CMS will then add to the MFN drug list any “drugs (as
       identified by HCPS codes) that have total allowed charges that fall into the top 50 drugs
       by spending for that calendar year that are not already on the MFN model Drug HCPCS
       Codes List.” 184

90.    This process will only add HCPCS codes to the list, and any codes that fall out of the top
       50 will not be removed from the list. CMS explains that this process of adding, but not
       dropping, drugs from the list will address the potential for MFN participants to “shift
       utilization to avoid using drugs subject to the MFN model payment.” 185

                   The MFN model may result in a mix of drugs that expands each year
91.    CMS claims that, based on previous spending patterns for high-cost Medicare Part B drugs,
       the list of drugs included in the model will remain relatively stable. 186 However, this is
       inconsistent with the fact that they describe the annual update process as a mechanism for
       adding drugs to the model that were not previously included but experienced an increase
       in utilization due to MFN participants shifting away from drugs in the model and to drugs
       not included in the model.

92.    Additionally, according to estimates from the CMS Office of the Actuary, “a portion of the
       savings [(up to 19%)] is attributable to beneficiaries not accessing their drugs through the
       Medicare benefit.” 187 These claims imply that CMS expects the distribution of spending
       across different drugs to shift at least somewhat, if not considerably, and therefore makes
       it unlikely that the list of drugs will remain relatively stable over time.




183
      CMS-5528-IFC, at 45.
184
      CMS-5528-IFC, at 45.
185
      CMS-5528-IFC, at 46.
186
      CMS-5528-IFC, at 33.
187
      CMS-5528-IFC, at 184.



                                                 42
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 46 of 70




                   Excluded drugs differ between the ANPRM and the IFC
93.    The list of excluded drugs differs slightly between the 2018 ANPRM and the 2020 IFC.
       Specifically, in the 2018 ANPRM, CMS indicated they would consider excluding “drugs
       that are identified by the FDA to be in short supply.” 188 In the 2020 IFC, CMS indicates
       that instead of excluding drugs on the FDA shortages list, they will instead exclude
       “intravenous immune globulin products […] because these products are at higher risk of
       shortage.” 189 In the 2020 IFC, CMS also includes an additional list of excluded drugs that
       were not listed in the 2018 ANPRM. This list includes vaccines, specific oral Part B drugs
       (oral   anticancer     chemotherapeutic   agents,   oral   anti-emetic   drugs,    and   oral
       immunosuppressive drugs), and generic drugs (i.e., “drugs billed with HCPCS codes that
       describe a drug product that was approved under a new drug application”). 190

       D. The IFC does not include a provision for private-sector vendors proposed in the
          ANPRM
94.    The IPI model in the 2018 ANPRM sought to “reduce participating health care providers’
       burden and financial risk associated with furnishing included drugs by using private-sector
       vendors to purchase and take title to included drugs.” 191 These vendors would “negotiate
       prices for drugs, take title to drugs, and compete for physician and hospital business.” 192

95.    The ANPRM acknowledged that “[s]ince 2009, physicians have faced growing financial
       risks under the buy and bill approach, as the prices of Part B drugs have increased.
       Hospitals have varying ability to negotiate discounts, so some hospitals face similar
       financial challenges for the outpatient drugs they provide.” 193

96.    The MFN model does not include a provision for private-sector vendors. Without vendors,
       providers bear a higher financial burden and risk. One potential consequence of higher risk



188
      ANPRM, at 54555.
189
      CMS-5528-IFC, at 40.
190
      CMS-5528-IFC, at 228.
191
      ANPRM, at 54547.
192
      ANPRM, at 54546.
193
      ANPRM, at 54549.

                                                 43
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 47 of 70




         for providers is that physicians may decide not to prescribe particular drugs, given that they
         risk paying more for these drugs than they get reimbursed from Medicare. This results in
         harm for certain providers, patients, and manufacturers, as I discuss in more detail in
         Section V.

97.      Moreover, absent vendors, it is unclear whether drug manufacturers will be able to offer
         different prices on sales to physicians for Medicare and non-Medicare patients. Absent the
         ability to do so, they may choose not to reduce prices to providers for Medicare sales, and
         as discussed further in Sections V.A and V.B, this would likely lead to losses for physicians
         and lack of access to some drugs for patients.

       THE IMPLEMENTATION OF THE MFN MODEL DESCRIBED IN THE IFC IS
       NOT A PROPERLY-IMPLEMENTED TEST
98.      When the scale of a proposed regulation is large and its consequences are uncertain, it is
         of particular importance that the demonstration model is a properly-implemented test in
         which the regulation’s consequences can be evaluated, potential harm from the regulation
         during the testing period is limited, and the regulation can be improved over time before
         broad adoption.

99.      The MFN model described in the IFC is not set to be implemented in this way. Because
         the regulation will be implemented nationwide and require mandatory participation by all
         Medicare Part B patients and providers (with limited exceptions), a proper comparison of
         outcomes in the tested group of providers and patients to an untested control group is not
         feasible. 194 Thus, it will not be possible to reliably and rigorously evaluate the proposed
         regulation’s consequences.

100.     Moreover, the national and mandatory implementation of the MFN model imposes risk of
         harm to patients and providers during the “testing” period that could be mitigated to some
         degree with a properly-implemented test that would apply only to a subset of the US
         population.


194
       In contrast, the October 2018 ANPRM proposed a test group (that includes randomly selected geographies,
       accounting for approximately 50 percent of Medicare Part B spending on separately payable Part B drugs) and
       a control group (that includes the other half of corresponding spending) during the testing period. ANPRM, at
       54553

                                                        44
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 48 of 70




101.     The regulation also differs from tests that the CMMI has run in the past, along a number
         of dimensions; importantly, other regulations have been implemented as tests with limited
         scope (e.g. pilots), which enhances the ability to evaluate the regulation’s consequences
         and reduces potential risks of harm.

102.     The issues above are exacerbated by the fact that the policy is set to be implemented in the
         middle of a global pandemic, which makes the evaluation of the policy substantially more
         difficult and increases potential risks of harm of the proposed policy.

         A. The national, mandatory, and immediate implementation of the MFN model is
            unusual and lacks a proper control group to rigorously and reliably evaluate the
            effects of the policy
103.     The characteristics of the proposed regulation differ from other, ongoing or complete
         CMMI “initiatives to accelerate the development and testing of new payment and service
         delivery models,” which I reviewed. 195 The proposed regulation is unusual in that:

           •    it is to be implemented nationally;

           •    it is mandatory for all qualifying patients and providers; and

           •    it is to be implemented immediately (only six weeks after announcement of the
                policy).

104.     Most other models I reviewed were voluntary. In a voluntary model, the patients or
         providers who do not participate in the model can—under certain assumptions—be used
         as a comparison or control group to determine how outcomes would have changed over



195
       I omitted from my review: (i) initiatives designed to fund innovation-related initiatives and (ii) initiatives for
       which details were not available. The former included an initiative to fund innovations in the use of artificial
       intelligence in predicting healthcare utilization and two requests for information from the public to provide
       ideas for healthcare innovation. It also included a number of “State Innovation Model” grants, which exclude
       because they were designed to fund innovation by other entities. However, I note that any “State Innovation
       Model” grants are testable—under certain assumptions—by comparing against other states for which the
       innovations are not implemented. I also omitted from my review three initiatives listed by CMMI but for which
       they did not provide any details. Centers for Medicare & Medicaid Services, “Innovation Models”, viewed
       December 11th, 2020 (https://innovation.cms.gov/innovation-models#views=models&cat=initiatives%20to%
       20accelerate%20the%20development%20and%20testing%20of%20new%20payment%20and%20service%20
       delivery%20models&stg=ongoing,ongong).



                                                          45
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 49 of 70




         time but-for the regulation. Among the models that were mandatory, none were
         implemented on a national scale. In a model that is not implemented on a national scale,
         geographies or similar types of facilities that were not included in the model can—under
         certain assumptions—be used as a comparison group to determine how outcomes would
         have changed over time but-for the regulation. However, in a model that is both national
         and mandatory, there is no comparison group that can be used to determine how outcomes
         would have changed over time but-for the regulation. The CMS acknowledges in the IFC
         that because of choices made by the agency, there is, in fact, no “independent comparison
         group.” 196 This was not true in the ANPRM. 197

105.     Acknowledging the lack of a comparison group, the IFC proposes using an interrupted time
         series methodology without any independent comparison group to evaluate the effect of
         the regulation. 198 None of the other models I reviewed use an interrupted time series
         without a control group as an evaluation method, and interrupted time series are typically
         not the method of choice to evaluate these models. A “difference-in-difference” approach
         using data on the treated group and control group before and after the policy would be
         superior and is commonly used to evaluate demonstration models. As is well-established
         in the empirical economics literature, this type of approach allows to control for systematic
         differences in outcomes, such as drug utilization and patient well-being, between before
         versus after the regulation that are unrelated to the policy intervention of interest. 199

106.     An interrupted time series methodology without any independent comparison group can
         only reliably and accurately estimate the effects of a regulation under very specific
         circumstances that do not hold in the case of this regulation.




196
       CMS-5528-IFC, at 167.
197
       The October 2018 ANPRM proposed a test group (that includes randomly selected geographies, accounting for
       approximately 50 percent of Medicare Part B spending on separately payable Part B drugs) and a control group
       (that includes the other half of corresponding spending) during the testing period.
198
       CMS-5528-IFC, at 167.
199
       See, e.g., Wooldridge, Jeffrey M. Introductory Econometrics: A Modern Approach. 5th edition (2012). Angrist
       J.D. & Pischke, J-S., Mostly Harmless Econometrics: An Empiricist's Companion (2008).

                                                        46
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 50 of 70




107.    An interrupted time series without any independent comparison group estimates the effects
        of a regulation by comparing actual outcomes after a regulation to predicted outcomes
        based on the trend of outcomes prior to the regulation. In other words, this approach
        assumes that the trend in outcomes prior to the regulation would have continued in some
        form but-for the regulation.

108.    The assumption that the trend in outcomes prior to the regulation would have continued
        but-for the regulation is a strong one, even under normal circumstances, because a myriad
        of factors can affect the trend in outcomes such as drug utilization, patient well-being, and
        physician profitability. As I will explain in the following subsection, this is particularly
        true in a pandemic that has changed the use of a variety of medical treatments. 200 Moreover,
        as COVID-19 vaccines roll out, people will adjust their medical care, which will again
        change utilization patterns and render the evaluation methodology less reliable.

109.    The IFC is also unusual in the short time between the announcement date and the
        implementation date (six weeks), compared to other models I reviewed. In the case of the
        IFC, the short time between the announcement date and the implementation date increases
        the potential harm from the regulation, because biopharmaceutical companies and
        providers do not have adequate time to prepare for the regulations.

        B. Implementing the MFN model nationally, mandatorily, and immediately in the
           midst of the COVID-19 pandemic is inappropriate for the purposes of
           conducting a rigorous and reliable evaluation of the model
110.    The IFC does not propose to implement the regulation during regular circumstances; it
        proposes to implement the regulation during a global pandemic that is likely to
        independently affect healthcare utilization and outcomes. As a result, the assumptions
        needed to draw valid conclusions about the effects of the regulation from an interrupted
        time series, as suggested in the IFC, will likely not hold. The IFC acknowledges that the
        proposed evaluation approach is unable to adjust for the effects of the COVID-19


200
       Mehrotra et al., “The Impact of the COVID-19 Pandemic on Outpatient Visits: A Rebound Emerges,” The
       Commonwealth          Fund,      May     19,      2020,      viewed       December          9, 2020
       (https://www.commonwealthfund.org/publications/2020/apr/impact-covid-19-outpatient-visits).



                                                    47
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 51 of 70




         pandemic. For example, the IFC states that its “impact analysis does not include the effects
         of the COVID-19 pandemic. Many assumptions such as utilization, mortality, and
         morbidity are more uncertain than usual due to the pandemic. The direction and magnitude
         of the financial impact of the pandemic on Part B drug spending is uncertain.” 201 This
         statement in the IFC is inconsistent with the premise that an interrupted time series could
         be used to reliably evaluate the regulation’s effect. If CMS is unable to reliably evaluate
         the effects of the global pandemic on outcomes now, CMS would be even less able to
         separate the effects of the global pandemic from the effects of the regulation if the
         regulation were implemented on January 1, 2021.

       THE IFC WOULD HARM VARIOUS ACTORS IN THE BIOTECHNOLOGY AND
       PHARMACEUTICAL VALUE CHAIN
111.     The proposed regulation represents a sudden and economically meaningful change to
         reimbursement for most physician administered drugs prescribed to Medicare patients. In
         a supporting report for the rule, the Department of Health and Human Services argues that
         the particular manner in which these types of drugs are currently acquired and reimbursed
         could make them appropriate for this type of non-market regulation of prices. 202 In
         particular, the authors express concerns about the fact that medical providers have limited
         ability and incentive to negotiate price concessions for these drugs with drug
         manufacturers, because they are reimbursed for these drugs by Medicare based on market
         prices. 203 That said, the very complexities of this procurement process requires that
         reimbursement regulations receive careful consideration of the unintended harms that may
         result from large and sudden changes.

112.     My preliminary analysis to date of the proposed regulations leads me to believe that the
         rapid implementation of this regulation on January 1, 2021 will create distinct harms to
         patients, providers, and manufacturers. Some of these harms will emerge immediately and
         are directly a consequence of the speed with which this regulation is implemented. Some


201
       CMS-5528-IFC, at 179.
202
       Assistant Secretary for Planning and Evaluation, U.S. Department of Health and Human Services, “Medicare
       Part B Drugs: Trends in Spending and Utilization, 2006-2017,” 2020 (“2020 HHS Trend Report”), at 19.
203
       2020 HHS Trend Report, at 19.

                                                      48
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 52 of 70




        of these immediate harms will be irreparable and persist long after this litigation. Others
        will manifest over time and are likely unintended consequences of the regulation that would
        have been addressed during a more carefully considered policymaking process.

        A. The IFC would harm medical providers
113.    As described in Section II.C, unlike retail pharmaceutical products, the physician
        administered drugs covered by the Medicare Part B program are first purchased by medical
        providers either from a wholesaler or a purchasing organization. These providers are then
        reimbursed by the Medicare program when they prescribe and administer the drug. The
        current reimbursement is a function of the average market price of the drug. Under the new
        system, providers would earn both a flat fee for administering the drug and a payment for
        the actual pharmaceutical product that is not directly tied to the average purchase price of
        the drug. This introduces meaningful new concerns for physicians who will now bear risk
        on the cost of administering the drug, which might cause them to refuse to stock and
        prescribe certain drugs, based on financial rather than medical considerations. These
        decisions will be influenced by two factors:

           •   Many physicians have either already bought existing inventories of these products
               and/or have entered into long term purchase arrangements with pre-specified prices;
               and/or

           •   Even as physicians are able to renegotiate these contracts, many might lack either the
               bargaining skills or negotiating leverage to obtain prices that make it financially
               viable to provide all drugs that they currently provide. 204

114.    Both of these potential channels of harm result from the fact that the regulation, as written,
        does not directly constrain the prices manufacturers charge for their drugs. Instead, it limits
        the amount that Medicare will reimburse providers for drugs that they have already
        purchased. As stated in the regulation, medical providers are automatically mandated to be



204
       Grennan, M., “Bargaining Ability and Competitive Advantage: Empirical Evidence from Medical Devices,”
       Management Science, 2014.



                                                    49
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 53 of 70




         part of the MFN program, regardless of the prices that they pay to the manufacturer: “There
         will be no specific enrollment activities for MFN participants; rather, their participation
         will be effectuated by the submission of a claim for an MFN model drug furnished to an
         MFN beneficiary, and we will apply the MFN model payment to such a claim.” 205

115.     In other biopharmaceutical markets, this distinction may not have much economic
         relevance. However, in the existing “buy and bill” model for physician administered
         pharmaceuticals, this regulatory approach could meaningfully change economic outcomes
         for providers. Either because of long term contracts or a lack of negotiating power/ability
         – providers may find themselves in situations where prescribing and administering these
         products produces a small or even negative financial return. Furthermore, drug
         manufacturers may not be willing to immediately lower prices for providers, particularly
         for providers that treat mostly non-Medicare patients. 206 Faced with the prospect of small
         or negative returns when treating Medicare patients, providers may avoid relatively
         unprofitable treatments for Medicare patients or prioritize treating non-Medicare patients,
         at least until the industry can adapt to and effectuate a sustainable system that responds to
         a sudden decrease in Medicare Part B reimbursements.




205
       CMS-5528-IFC, at 26. Included are “Medicare participating providers and suppliers that submit a claim for a
       separately payable drug that is an MFN Model drug furnished to an MFN beneficiary, unless otherwise
       excluded […] we exclude from the MFN Model the following providers and suppliers: Children’s hospitals
       (defined under section 1886(d)(1)(B)(iii) of the Act); PPS-exempt cancer hospitals (defined under section
       1886(d)(1)(B)(v) of the Act); critical access hospitals (CAHs) (defined under section 1820 of the Act); Indian
       Health Service (IHS) facilities (described in section 1880 of the Act), except when MFN Model drugs are
       furnished and such service is described in section 1880(e)(2)(B) of the Act; Rural Health Clinics (RHCs)
       (defined under section 1861(aa)(2) of the Act); Federally Qualified Health Centers (FQHCs) (defined under
       section 1861(aa)(4) of the Act); hospitals that are not subsection (d) hospitals (as defined in section
       1886(d)(1)(B) of the Act) and are paid on the basis of reasonable costs subject to a ceiling under section 1886(b)
       of the Act; and extended neoplastic disease care hospitals (defined in section 1886(d)(1)(B)(vi) of the Act). In
       addition, for the first quarter and second quarter of performance year one, we will exclude acute care hospitals
       that participate in a CMS Innovation Center model under which they are paid for outpatient hospital services
       furnished to Medicare FFS beneficiaries, including MFN Model drugs, on a fully capitated or global budget
       basis in accordance with a waiver under such model of section 1833(t) of the Act,” CMS-5528-IFC, at 18-19.
206
       Drug manufacturers and providers may also face an asymmetric information problem, at least in the near future,
       in which the provider cannot credibly report, or the manufacturer cannot reliably verify, the number of Medicare
       Part B patients the provider treated with a certain drug versus the number of non-Part B patients the provider
       treated with the same drug.



                                                          50
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 54 of 70




116.     Beyond the potential harm to patients from such prescribing decisions described below, the
         payments for administering drugs to these patients are currently a meaningful portion of
         revenues for many physician offices. According to MedPAC, for a majority of the highest
         price drugs covered under the Part B program, at least 75 percent of the purchased volume
         was acquired for a price that was at or below 102 percent of ASP. These providers were
         then reimbursed either 104.3 percent or 106 percent of ASP (depending on the time
         period). 207 For providers acquiring a Part B drug below the existing reimbursement, a
         sudden implementation of the MFN model, in which the add-on payment for administering
         drugs would switch to a “single per-dose add-on payment amount of $146.55 (prior to the
         application of the inflationary factor that applies during the model),” 208 would create
         economic harms. 209 Even if we assume that prices adjust over time, under the MFN model,
         many of these providers would receive less revenue from the prescribing and
         administration of Part B drugs. The magnitude of this harm is a function of both the change
         in prices resulting from the MFN, as well as whether the drug was above or below average
         in price prior to the regulation. Without sufficient additional payments for providing other
         medical services or meaningful cost savings generated in other areas, it may be hard for
         some of these practices to remain financially viable – which would constitute a harm both
         for those providers and their patients. For example, recent evidence suggests that losing
         access to a medical provider can have meaningful costs for patients. 210

117.     The IFC acknowledges that the new policy will “initially decrease add-on payments for
         MFN model drugs with relatively higher historical applicable ASP-based payment amounts




207
       MedPAC, “Payment policy for prescription drugs under Medicare Part B and Part D,” April 30, 2019, at 6.
208
       CMS-5528-IFC, at 115. The IFC notes that after applying the inflationary factor, “[t]he resulting per-dose
       alternative add-on payment amount for the first calendar quarter of performance year 1 (January 1, 2021
       through March 31, 2021) is $148.73.” CMS-5528-IFC, at 113.
209
       The IFC defines a “dose” for the purposes of the MFN add-on payment as “the number of HCPCS billing units
       reported on a claim line (also called service line or line item).” CMS-5528-IFC, at 109.
210
       Sabety, Adrienne H. et al., “Changes in Health Care Use and Outcomes After Turnover in Primary Care”,
       JAMA Internal Medicine, 2020.



                                                       51
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 55 of 70




         per dose.” 211 According to the IFC, the “[a]verage 2019 historical add-on payment amounts
         per dose for the MFN model drugs for performance year one ranged from $10.44 to
         $2,575.47 per average dose for a drug.” 212 Therefore, a sudden change in add-payments to
         $148.73 per dose in January 2021 can potentially reduce provider revenues by hundreds
         and even thousands of dollars per dose for certain drugs. For example, for a drug with an
         average reimbursement of $2,575.47 per dose in the IFC’s calculation above, the add-on
         reimbursement to providers could decrease by more than 90 percent, from more than
         $2,000 per dose to less than $150 per dose in January 2021.

118.     In fact, an analysis conducted by the CMS found that nine out of 35 specialties will
         experience a decrease in add-on revenues. Those specialties are: “hematology/oncology,
         medical oncology, neurology, hematology, gastroenterology, gynecological/oncology,
         infectious disease, hematopoietic cell transplantation & cellular therapy, and
         dermatology.” 213 The IFC also identified hematology/oncology as one of the top three
         billing specialties for 38 out of the 50 drugs included in year one of the MFN model. 214
         Accordingly, implementing the new add-on reimbursements may affect the provision and
         access to drugs treating some of the most serious diseases such as blood disorders and
         cancer. At the same time, the new add-on reimbursements can result in a windfall to
         providers that prescribe drugs with low prices per dose. 215 For example, for a drug with an
         average reimbursement of $10.44 per dose in the IFC’s calculation above, the add-on




211
       CMS-5528-IFC, at 114.
212
       CMS-5528-IFC, at 114.
213
       CMS-5528-IFC, at 119.
214
       CMS-5528-IFC, Table 2.
215
       It is also possible that switching from an ad valorem rate (based on prices) to a flat rate (based on dosage) can
       create different prescribing incentives. In this regard, the IFC has noted that provider behavior regarding
       frequency of treatment and doses will be monitored in order to discourage MFN providers to maximize the
       add-on payments. (“We intend to monitor MFN participants through any of the previously described monitoring
       activities (such as documentation requests, audits of claims data, audits of medical records, etc.) to ensure that
       MFN Model drugs are not being inappropriately billed (for example, excessive doses or units). We anticipate
       that this monitoring activity will discourage MFN participants from furnishing smaller and more frequent doses
       of MFN Model drugs to beneficiaries in order to maximize the alternative add-on payments.”) CMS-5528-IFC,
       at 139.

                                                          52
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 56 of 70




         reimbursement could increase by roughly 15 times per dose, from roughly $10 per dose to
         roughly $150 per dose in January 2021.

119.     Furthermore, the sudden implementation of lower reimbursements and switching to a flat
         fee per dose with only a six week notice will impose undue administrative burdens and
         costs on medical providers to navigate and adapt to the new regulation. The sudden
         implementation, without first testing the MFN model, will also cause uncertainties
         regarding how each actor in the biopharmaceutical value chain will react to the new
         Medicare reimbursements. These uncertainties will exacerbate the administrative burdens
         and costs to medical providers, and it is unlikely that all or even most medical providers
         will be able to internalize and respond optimally to the new regulation in less than six
         weeks. As described in more detail below, patients will likely be irreparably harmed from
         reduced access to treatment, while medical providers navigate and adjust their practices to
         account for the new reimbursements, and the reduction in access to treatment during this
         period and beyond is irreversible.

         B. The IFC would harm patients
120.     The financial harms to providers will ultimately affect their prescribing decisions, and as a
         result, the harm caused by the policy will also be borne by patients. While some may argue
         that the practice of medicine is unrelated to financial considerations, there is meaningful
         economic evidence that the amount paid and the incentives created by payments systems
         impact how physicians practice. Of particular relevance to the potential harms in this area,
         Jacobsen et al. (2010) and OIG (2012) both find that when payments for oncology
         medicines were altered, physicians changed their prescribing patterns. 216 For example,
         Jacobsen et al. (2010) found that the implementation of the ASP + 6 percent reimbursement
         system meaningfully changed the providers’ financial benefits of chemotherapy
         treatments. This involved primarily two effects: (1) overall, prescribing chemotherapy was




216
       Jacobson, Mireille et al., “How Medicare’s Payment Cuts For Cancer Chemotherapy Drugs Changed Patterns
       Of Treatment,” Health Affairs, 29:7, 2010, at 1391-1399. U.S. Department of Health and Human Services:
       Office of Inspector General, “Least Costly Alternative Policies: Impact on Prostate Cancer Drugs Covered
       Under Medicare Part B,” 2012.

                                                      53
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 57 of 70




        less financially beneficial; and (2) prescribing higher priced chemotherapy products
        resulted in more practice revenue than prescribing lower priced products.

121.    Oncologists responded in two ways. First, they increased the amount of chemotherapy that
        they prescribed, which allowed them to increase total practice revenue. They also shifted
        patients to the higher priced drugs. Of importance to considering potential harm to patients
        from a price reduction, the shift to prescribing higher priced chemotherapy products
        decreased mortality. This means that, prior to the payment reform, physicians appear to
        have responded to financial incentives in a way that decreased the health of their patients.
        Taken together, this paper provides important evidence that physicians respond to financial
        incentives and do so even in areas where patients can ultimately be harmed.

122.    The possibility of financial incentives affecting provider prescribing behavior was also
        discussed by MedPAC in analyzing potential reforms to the ASP + 6 percent rule. In
        discussing the benefits of a two-quarter lag in updating payment rates, they state: “in
        theory, the two-quarter lag in the ASP + 6 percent payment rates may provide a disincentive
        for manufacturers to institute large, rapid price increases because they may cause the
        providers’ acquisition costs to exceed the Medicare payment rate and potentially affect
        providers’ willingness to purchase the product.” 217

123.    As described above, the proposed regulation in the IFC will decrease the financial
        attractiveness of certain drugs and in some cases could result in providers receiving a
        negative margin on particular products. This could result in providers stopping
        administering the drug – which is an outcome acknowledged and modeled by the OACT
        report. Table 11 of the proposed regulation (copied below) identifies savings of 9 percent
        in 2021, 14 percent in 2022, and 19 percent in 2023 and thereafter from patients having no
        access to drugs that they previously would have been able to access. This results not from
        the medical decision of the provider, but from an assumed inability or unwillingness of
        manufacturers to sufficiently lower prices for Medicare Part B enrollees. While this is the
        most extreme form of harm to patients identified by the OACT, it is important to also note
        that they assume ten percent of spending will shift from current providers to 340B


217
       MedPAC, “Medicare Part B Drug and Oncology Payment Policy Issues,” 2016.

                                                    54
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 58 of 70




        providers (i.e., a group of providers that is not as heavily affected by the proposed
        regulation). In addition, one percent of spending is assumed to shift from the current
        provider to a non-MFN provider.

                                     Table 1: Table 11 from IFC




124.    In total, the OACT analysis contained in the proposed regulation identifies that, in 2021,
        20 percent of spending will move away from current providers and 45 percent of that will
        actually involve patients no longer gaining access to their drugs. 218 From 2023 onward, the
        OACT assumes that 30 percent of spending will move away from current providers and 63
        percent of that will actually involve patients no longer gaining access to their drugs. 219 This
        will create harm for patients and create harm for the providers that will no longer receive
        payment for prescribing those drugs – an economic activity that was previously profitable.
        Furthermore, the harm to patients will be immediate and irreparable, because the lack of
        access to certain drugs, or switching to an inferior treatment, cannot be reversed later. Once




218
       Calculated as 1% + 10% + 9% = 20% and 9% / 20% = 45.0%. See Table 1.
219
       Calculated as 1% + 10% + 19% = 30% and 19% / 30% = 63.3%. See Table 1.



                                                    55
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 59 of 70




         a patient forgoes, delays, or changes treatment, they cannot go back in time to change that
         decision.

125.     The IFC itself also recognizes the likelihood that the MFN pricing rule could cause
         immediate loss of access to drugs in stating that the exemption for COVID-19 treatments
         “will minimize any potential for the MFN model to impact rapid, widespread availability
         of such drugs in the U.S.” 220 It explains further that, “[s]ince there may likely be urgent,
         high demand for such drugs and available supply may be targeted to certain populations,
         this exclusion allows maximum flexibility for potential changes in drug distribution for
         such drugs,” 221 recognizing that Americans may fail to obtain sufficient access to such
         drugs unless they pay more than other countries for them. However, the same “flexibility”
         obtained by paying higher prices could likewise be important for ensuring continued access
         for any number of drugs in addition to COVID-19 treatments.

126.     The potential lack of access to existing products represents only part of the harm to patients
         that would result from this regulation. The regulation would immediately disrupt the
         funding and operations of biotech companies, particularly small biotech startups that rely
         on venture capital to fund their research. Investing in biotech R&D is both risky and costly.
         For example, it is estimated that only 12 percent of biologics that enter Phase I clinical
         trials will eventually come to market. 222 Earlier investments in products that are pre-clinical
         are even riskier. Individuals invest in these early stage firms knowing that a majority of
         their investments will fail but that they can earn a sufficiently large return on successes to
         make up for the failures.

127.     As described above, the cost of bringing a drug to market has been estimated to range from
         under $1 to almost $3 billion. That said, many of the firms making early stage investments
         are aware that their investments have option value, i.e., even after making their initial risk



220
       CMS-5528-IFC, at 40.
221
       CMS-5528-IFC, at 32.
222
       “Clinical Development Success Rate 2006-2015,” Biotechnology Innovation Organization, June 2016, pp. 7,
       20.



                                                     56
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 60 of 70




         investment, they are not compelled to make subsequent investments in products that do not
         generate sufficiently positive results. Such an option value investing strategy is more
         valuable when there is more variance in potential returns, i.e., when positive information
         can result in exceptionally large returns, and negative information can allow firms to cut
         off projects before making large expenditures. 223 As a result, policies which reduce the
         potential upside of a product (even if the expected value remains the same) greatly reduce
         the attractiveness of making a large number of early stage bets. Obviously, those that do
         so and reduce the expected value can cause even greater reduction in these investments.

128.     The relationship between the increased innovation caused by potential profits and the
         reduced access resulting from high prices is often discussed as a tradeoff of static and
         dynamic efficiency. In the short run, quantity is below the efficient level because of the
         high price-cost margin. However, these margins provide the incentives for the development
         of new products. As long as the welfare generated by these new products outweighs the
         welfare lost by the reduced access in the current period, these policies generate economic
         value.

129.     The proposed policy will cause manufacturers to be less willing to make the large
         investments necessary to develop physician administered products for conditions that
         disproportionately affect elderly Americans. This has been demonstrated by a range of
         economic studies which use different methods to identify the consistent relationship
         between the potential market size (i.e., profits) and investments in R&D. 224 Of particular
         relevance to the likelihood of the proposed regulation causing harms to patients, Blume-


223
       Avinash K. Dixit and Robert S. Pindyck, “The Options Approach to Capital Investment,” Harvard Business
       Review, May-June 1995.
224
       Acemoglu and Linn (2004) measure potential market size using demographic changes in the U.S. Acemoglu,
       Daron, Joshua Linn, “Market Size in Innovation: Theory and Evidence from the Pharmaceutical Industry,” The
       Quarterly Journal of Economics 119 (3): 1049-1090, 2004. Finkelstein, Amy, “Static and Dynamic Effects of
       Health Policy: Evidence from the Vaccine Industry,” The Quarterly Journal of Economics 119 (2): 527-564,
       2004. Dubois, Pierre et al., “Market Size and Pharmaceutical Innovation,” The RAND Journal of Economics
       46 (4): 844-871, 2015. Blume-Kohout et al., “Market Size and Innovation: Effects of Medicare Part D on
       Pharmaceutical Research and Development,” Journal of Public Economics 97: 327-336, 2013. Dranove D,
       Garthwaite C, Hermosilla MI, “Expected Profits and the Scientific Novelty of Innovation,” National Bureau of
       Economic Research, 2020 May 1.



                                                        57
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 61 of 70




         Kohout and Sood (2013) examine the effect of the creation of Medicare Part D (i.e., the
         government subsidized insurance program for retail pharmaceuticals) on manufacturer
         investments in clinical trials. These researchers found that the expansion in insurance
         created by Medicare Part D led to increased investments in trials for products targeting
         conditions that have a greater share of patients that are over 65. 225 This demonstrates the
         consistent economic evidence finding the connection between market size and investments
         in innovation, and that the connection applies directly to the Medicare program.

130.     Another closely related piece of evidence supports the contention that the regulation would
         reduce the number of new drugs. In December, 2019 the White House Council of
         Economic Advisers (CEA) released an analysis of H.R.3, the Lower Drug Costs Now Act
         of 2019. Both the IFC and H.R.3 share the central feature of setting U.S. drug prices as a
         function of those in other developed economies. Describing H.R.3, the CEA stated:
         “Heavy-handed government intervention may reduce drug prices in the short term, but
         these savings are not worth the long-term cost of American patients losing access to new
         lifesaving treatments.” 226 The MFN model for Medicare Part B drugs would decrease the
         incentives to develop physician administered products for conditions that are more likely
         to affect elderly Americans.

131.     Given the heavy involvement of the government in establishing intellectual property
         protection and in paying for biopharmaceuticals through its various social insurance
         programs, it is clear that government policies are an important part of this decision. That
         said, policies to date have largely relied on markets to attempt to balance the preferences
         for access and innovation. For example, when creating Medicare Part D, the government
         chose to rely on private firms to administer the program and negotiate formularies, rather
         than establishing a government price schedule.

132.     Under Medicare Part B, reimbursements are determined as a function of the non-
         government price and therefore reflect the preferences of privately insured U.S. patients.


225
       Blume-Kohout, Margaret E., and Neeraj Sood, “Market Size and Innovation: Effects of Medicare Part D on
       Pharmaceutical Research and Development,” Journal of Public Economics 97: 327-336, 2013.
226
       White House Council of Economic Advisors, “House Drug Pricing Bill Could Keep 100 Lifesaving Drugs from
       American Patients,” December 3, 2019.

                                                     58
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 62 of 70




         In contrast, the proposed reference-pricing system will impose the preferences of
         governments and patients in those countries on U.S. patients. However, U.S. patients (i)
         have different preferences for medical spending and end-of-life care than patients in other
         countries, and (ii) benefit from having access to a wider variety of drugs (due to the size
         and diversity of the U.S. population). 227 Therefore, the government-imposed, non-market-
         based MFN prices that the IFC seeks to impose in the U.S. would not reflect the preferences
         of the U.S. population.

133.     While higher prices in the U.S. compared to other countries is often cited as evidence of a
         market failure, this is not necessarily the case. As a matter of economics, there is nothing
         wrong with patients that value drugs more paying higher prices than patients that value the
         same drugs less. Furthermore, by paying higher prices, U.S. patients incentivize the
         development of drugs that they would like to use. If Medicare paid the same as other
         countries, then U.S. patients would be made worse off, because a number of drugs that they
         would be willing to pay high prices for would not be developed.

134.     Absent conducting meaningful tests / analyses and sufficient time to study the impacts of
         the Regulation, it is possible that the price decline overshoots what is optimal in the U.S.
         (based on a reasonable balancing of innovation versus price mark-ups). At a minimum,
         looking at the current access to drugs in foreign markets (as is done in the HHS report
         supporting the regulation 228) provides an inherently incomplete characterization of
         potential harms. It may provide some evidence about whether firms will withhold an
         existing product from the market, but it does not provide information about the incentives
         to develop new products. 229 Importantly, this lack of new products represents its own form
         of reduced access and harm to patients. Furthermore, the harm to U.S. patients is
         irreparable, because patients would be permanently deprived of drugs that do not get



227
       Einav, Liran, Amy Finkelstein, and Atul Gupta, “Is American Pet Health Care (Also) Uniquely Inefficient?”
       American Economic Review, 107 (5): 491-95, 2017.
228
       2020 HHS MFN Report.
229
       Even though it may provide evidence about how manufacturers might approach an entire market, it does not
       provide information about whether they would be willing to avoid smaller portions of a market, such as being
       unwilling to lower prices for physicians that treat a small number of Medicare patients or on products that have
       a small amount of exposure to Medicare.

                                                         59
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 63 of 70




       developed and patients would be denied timely access to drugs for which their development
       or approval for a new indication is delayed due to the immediate implementation of the
       MFN model.

       C. The IFC would harm biopharmaceutical manufacturers
135.   The sudden implementation of the proposed policy on January 1, 2021 would also be
       expected to cause an immediate decline in revenues and profits for manufacturers. This
       unexpected loss in revenues and profits will come from, at least, two channels. First, the
       non-market-based lowering of prices by the regulation will decrease the revenues and
       profits on all products sold under the MFN. Second, for some products, prices will not
       adjust sufficiently for providers to be willing to use the product. While it is true that this
       would result from a decision of firms to not lower prices, this decision would be in response
       to the non-market-based reimbursement system created by the regulation and therefore
       reflects a harm caused by the policy.

136.   In considering this harm, it is important to realize that firms have already made substantial
       sunk investments into the affected products with an expectation of a particular time period
       of pricing power. Therefore, this (ex post) lowering of prices would reflect an economically
       meaningful financial loss from some investments that otherwise would not have been
       made.

137.   Beyond products that are on the market, there are a series of products in various stages of
       development that may no longer be financially viable under a regime of MFN pricing. Even
       if firms choose to not continue to develop those products, the investments made to date that
       would have been financially viable (in expectation) are a loss caused by the proposed
       regulation.

138.   The magnitude of the potential loss to manufacturers depends, in part, on ways in which
       these firms are able to respond to the proposed regulation. At a minimum, there is a
       question of how manufacturers may change their international prices. Existing economic
       theory and empirical evidence would suggest that these firms will attempt to increase their




                                                60
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 64 of 70




         price in the reference priced market. 230 While such higher prices would not be optimal in
         a world without reference pricing, they would likely become optimal under the regulation,
         which would effectively force manufacturers to pass along international discounts to the
         larger U.S. market. However, the amount of lost U.S. revenue manufacturers can recover
         by attempting to negotiate higher prices in foreign markets depends on how responsive
         these foreign governments are. In responding, it is unlikely that small countries will
         consider the potential impacts of their decisions on broader innovation—as these smaller
         countries will be tempted to free ride off of the investments of their larger counterparts—
         and the ability of manufacturers to negotiate higher prices may thus be limited. 231

139.     As manufacturers consider their optimal response, an additional category of financial
         harms will come from these firms finding it optimal to exit certain foreign markets which
         will not accept higher prices. Again, while this will be a decision of manufacturers, it is a
         result of them optimizing under the constraints created by the proposed regulations and
         therefore represents harm.

140.     The MFN model would, as described above, reduce investments in biopharma R&D by
         reducing the maximum and/or expected returns from developing a new treatment. The
         reduction in returns can decrease the ability of biotech firms, particularly small biotech
         startups, to secure funding for their business. A policy that reduces funding can be
         particularly harmful to small biotech startups that rely on outside capital to finance their
         operations. Furthermore, if unilateral action by a government agency that lowers prices /
         reimbursements immediately and substantially, without going through the normal
         rulemaking process, is allowed to go into effect, this would further add to the uncertainties
         (e.g., Knightian uncertainty) to the prospects of future investments in the biotech industry
         and chill investment. The harm would be immediate and irreparable to biotech firms that


230
       M. Duggan and F. Scott Morton, “The Distortionary Effects of Government Procurement: Evidence from
       Medicaid Prescription Drug Purchasing,” Quarterly Journal of Economics, Feb 2006, 121(1): 1–30; L. Maini
       and F. Pammolli, “Reference Pricing as a Deterrent to Entry: Evidence from the European Pharmaceutical
       Market,” Working Paper, April 9, 2020.
231
       Goldman, Dana and Lakdawalla, Darius, “The Global Burden of Medical Innovation,” January 30, 2018,
       viewed December 11, 2020 (https://www.brookings.edu/research/the-global-burden-of-medical-innovation/).



                                                      61
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 65 of 70




         cannot secure timely funding to start or continue their R&D. Even if the firms can secure
         funding at a later time, they cannot recover the research time lost, and, in some cases, the
         R&D may no longer be profitable to pursue due to, for example, pending patent
         expirations. 232

141.     Similar to the harm caused to medical providers, the sudden implementation of the MFN,
         with only a six week notice, would also impose undue administrative burdens and costs on
         manufacturers to navigate and adapt to the new regulation (e.g., adjusting prices and
         distribution systems). One example of such burdens is the IFC’s requirement to “exclude
         from the calculation of the manufacturer’s ASP any units of an MFN model drug.” 233 I
         understand that compliance with this requirement would imply that manufacturers need to
         track which of their sold drugs ultimately get administered to Medicare Part B patients
         versus other patients. This information is currently not readily available to most
         manufacturers, and it is unlikely that they will be able to fully comply with this requirement
         in just six weeks.

142.     The sudden implementation, without first properly testing the MFN model, will also cause
         uncertainties regarding how each actor in the biopharmaceutical value chain will react to
         the new Medicare reimbursements. These uncertainties will exacerbate the administrative
         burdens and costs to manufacturers, and it is unlikely that all, or even most, manufacturers
         will be able to internalize and respond optimally to the new regulation in only six weeks.

       THE ECONOMIC IMPACTS OF THE COVID-19 PANDEMIC DO NOT JUSTIFY
       IMPLEMENTING THE IFC IMMEDIATELY
143.     I understand that CMS is attempting to implement the IFC without following normal
         rulemaking requirements related to notice and comment periods. In particular, the IFC
         states that “there is good cause to waive the notice and comment requirements […] because
         of the particularly acute need for affordable Medicare Part B drugs now, in the midst of the



232
       Budish, Eric et al.. “Do Firms Underinvest in Long-term Research? Evidence from Cancer Clinical Trials,”
       American Economic Review 105.7. 2015, pp. 2044-85.
233
       CMS-5528-IFC, at 162.



                                                      62
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 66 of 70




        COVID-19 pandemic.” 234 In this section, I explain that this motivation is misguided for a
        number of reasons.

        A. The IFC will immediately reduce some Medicare enrollees’ access to their
           current drugs
144.    While CMS claims that the IFC will “prevent stinting on care” 235 that may otherwise occur
        in response to financial hardship due to the pandemic, the IFC actually threatens to cause
        “stinting on care” because, as I discussed above, patients could suffer immediate loss of
        access to some drugs. Specifically, providers will likely reduce administering certain drugs
        to Medicare Part B patients, because the IFC will reduce the financial attractiveness of
        administering those drugs, potentially even to the point of turning their margins negative.
        As a result, Medicare patients may be unable to obtain these drugs. Again, this is an
        outcome acknowledged and modeled by the OACT report, which finds savings of 9 percent
        in 2021 (and even larger savings in subsequent years) from patients losing access to drugs
        that they can currently access. 236 Therefore, in emphasizing the importance of patient care
        during the COVID-19 pandemic, CMS is actually raising a strong argument for why the
        IFC should not be implemented, let alone rushed through contrary to normal rulemaking
        requirements just as CMS is “currently seeing a new surge in COVID-19 cases.” 237

        B. Most Medicare enrollees are not in the labor force and most have supplemental
           insurance
145.    Even setting aside loss of access to drugs caused by the IFC, the proportion of Medicare
        Part B beneficiaries at risk of “stinting on care” due to financial hardship caused by the
        pandemic is likely smaller than may be commonly believed. While the IFC claims that “the
        COVID-19 pandemic has led to historic levels of unemployment in the U.S.,” 238 Medicare



234
       CMS-5528-IFC, at 218.
235
       CMS-5528-IFC, at 217.
236
       CMS-5528-IFC, at 184.
237
       CMS-5528-IFC, at 218.
238
       CMS-5528-IFC, at 217.



                                                63
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 67 of 70




         beneficiaries are primarily 65 years of age or older, 239 and the majority of this age group
         does not depend on employment income. For instance, the Bureau of Labor Statistics
         reports that just 19.5 percent of this age group participated in the labor force in November
         2020. 240,241 Moreover, as of November 2020, the unemployment rate among Americans,
         65 years or older (5.5 percent) is lower than that of other U.S. populations (e.g., 6.7 percent
         for men, 16 to 64 years old, 6.2 percent for women, 16 to 64 years old, 6.5 percent overall,
         16-64 years old), and the change in unemployment rate of Americans 65 years or older
         over the past year (2.8 percent in November 2019 to 5.5 percent in November 2020) has
         not been considerably different than that of 16 to 64 year old Americans (3.3 percent in
         November 2019 to 6.5 percent in November 2020). Similarly, the change in the
         participation rate, i.e., the share of the population that is in the civilian labor force, over the
         past year among Americans 65 years or older (20.6 percent in November 2019 to 19.5
         percent in November 2020) has not been considerably different than that of 16 to 64 year
         old Americans (74.3 percent in November 2019 to 72.7 percent in November 2020).

146.     In addition, approximately 81 percent of Medicare enrollees had supplemental insurance
         that covers some portion of their cost sharing in 2016. 242 Given the lower out-of-pocket
         costs associated with prescription drugs for this group, financial hardship due to the


239
       Kaiser Family Foundation, Distribution of Medicare Beneficiaries by Eligibility Category, viewed December
       10, 2020 (https://www.kff.org/medicare/state-indicator/distribution-of-medicare-beneficiaries-by-eligibility-
       category-
       2/?currentTimeframe=0&sortModel=%7B%22colId%22:%22Location%22,%22sort%22:%22asc%22%7D).
240
       In November 2019, 20.6 percent of Americans, 65 years of age or older participated in the labor force. U.S.
       Department of Labor, Bureau of Labor Statistics, “The Employment Situation – November 2020,” viewed
       December 8, 2020 (https://www.bls.gov/news.release/pdf/empsit.pdf).
241
       Consistent with this, in the U.S. Census Bureau’s 2019 Current Population Survey (CPS), 24 percent of
       respondents, 65 years or older, report income from wages and salaries and earnings from self-employment. In
       contrast, 44 percent report retirement income and 31 percent report pension income. U.S. Census Bureau,
       Current Population Survey, Annual Social and Economic Supplement, viewed December 9, 2020
       (https://www.census.gov/data/tables/time-series/demo/income-poverty/cps-pinc/pinc-08.html).
242
       These 81 percent included employer-sponsored insurance (30 percent), Medigap (29 percent), and Medicaid
       (22 percent). Supplemental insurance “typically covers some or all of Medicare Part A and Part B cost-sharing
       requirements and, in some instances, covers benefits Medicare does not.” Kaiser Family Foundation, Sources
       of Supplemental Coverage Among Medicare Beneficiaries in 2016 (Nov. 28. 2018), viewed December 11,
       2020           (https://www.kff.org/medicare/issue-brief/sources-of-supplemental-coverage-among-medicare-
       beneficiaries-in-2016/).



                                                        64
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 68 of 70




        pandemic is unlikely to prevent individuals in this group from accessing the drugs they
        need (provided, at least, that the IFC does not prevent them from accessing those drugs
        itself).

        C. The IFC is not a properly-targeted policy instrument to alleviate the financial
           hardships associated with the COVID-19 pandemic
147.    While the burden of cost sharing for Medicare enrollees who lack supplemental insurance
        is a long-standing economic issue that was discussed in the October 2018 ANPRM, 243 the
        IFC is a blunt tool with which to attempt to address it. Consider an individual who needs
        one unit of a given drug and faces a 20 percent coinsurance payment. In the first year of
        the MFN model, even if the MFN price of the drug is zero (and, again, assuming the drug
        even remains accessible from the individual’s physician), the individual’s out-of-pocket
        expense will decrease by just five percent (i.e., 20 percent of 25 percent, where the price
        will fall by 25 percent based on the one-quarter weight of the MFN price – in this
        hypothetical example, zero – in the first year). By contrast, CMS could decrease out-of-
        pocket costs by 20 percent by not implementing the IFC and instead implementing much
        more direct relief – namely, waiving cost sharing for the duration of the pandemic, as it has
        already done, for example, for COVID-19 testing. CMS could also reduce Medicare
        premiums or deductibles, but belying its purported concern for financial hardships during
        the pandemic, in November 2020, CMS announced an increase in Medicare premiums and
        deductibles for 2021. 244

148.    In addition, while financial hardship due to the pandemic among vulnerable populations is
        certainly of great concern, there is another important group that is affected by the pandemic
        and that stands to be affected by the IFC – the physicians and other health care workers on
        the front line of the pandemic response. As I discussed above, if the IFC takes effect, the



243
       ANPRM, pp. 54557-54558.
244
       CMS, “2021 Medicare Parts A & B Premiums and Deductibles,” November 6, 2020, viewed December 11,
       2020                    (https://www.cms.gov/newsroom/fact-sheets/2021-medicare-parts-b-premiums-and-
       deductibles#:~:text=Medicare%20Part%20B%20Premiums%2FDeductibles&text=The%20standard%20mont
       hly%20premium%20for,deductible%20of%20%24198%20in%202020).



                                                    65
        Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 69 of 70




        sudden implementation of lower reimbursements and switching to a flat fee per dose with
        only a six week notice will impose undue administrative burdens and costs on medical
        providers. Imposing such costs at exactly the time that CMS is “currently seeing a new
        surge in COVID-19 cases” 245 would thus place even greater burdens on the medical
        professionals who are already stretched to the limit providing the urgent care upon which
        we are all depending. It would also impose undue burdens and costs on drug manufacturers
        working to develop and launch treatments directed to COVID-19.

       CONCLUSIONS
149.    My preliminary analysis to date, as described above, leads me to a number of conclusions.

150.    First, the economics of the new regulations in the IFC are materially different than those
        proposed in the October 2018 ANPRM. There are material differences in the geographic
        scope of the test (select geographic areas versus nationwide), reference price for Medicare
        Part B reimbursements (average versus minimum international prices), and provider
        procurement of Medicare Part B drugs (vendor model versus “buy and bill” model).

151.    Second, the implementation of the MFN model described in the IFC is not a properly-
        implemented test. The IFC is set to be implemented nationwide and requires mandatory
        participation by all Medicare Part B patients and providers (with limited exceptions).
        Therefore, a proper comparison of outcomes in the tested group of providers and patients
        to an untested control group is not feasible and it will not be possible to reliably and
        rigorously evaluate the consequences of the MFN model.

152.    Third, the IFC would harm various actors in the biotechnology and pharmaceutical value
        chain. The implementation of the regulations only six weeks after the IFC was issued will
        create distinct harms to providers, patients, and manufacturers. Some of these harms will
        emerge immediately and are directly a consequence of the speed with which this regulation
        is implemented. Some of these immediate harms will be irreparable and persist long after
        this litigation. Others will manifest over time and some are likely unintended consequences




245
       CMS-5528-IFC, at 218.

                                                66
       Case 3:20-cv-08603-VC Document 26-18 Filed 12/11/20 Page 70 of 70




       of the regulation that would have been addressed during a more carefully considered
       policymaking process.

153.   Fourth, the economic impacts of the COVID-19 pandemic do not justify implementing the
       IFC immediately. While CMS claims that the IFC will “prevent stinting on care” that may
       otherwise occur in response to financial hardships due to the pandemic, the IFC actually
       threatens to cause “stinting on care” by reducing Medicare enrollees’ access to drugs. To
       the extent that CMS aims to alleviate the financial hardships of Medicare enrollees, there
       are other ways to provide direct economic relief.




                                                                       ____________________

                                                                        Craig Garthwaite, Ph.D.




                                               67
